Fill in this information to identify the case:

            Pacific Construction Group LLC
Debtor Name __________________________________________________________________


                                        District ofDistrict
United States Bankruptcy Court for the: _______     Oregon  of ________

                                                                                                                        Check if this is an
Case number: 19-31770-pcm11
             _________________________
                                                                                                                          amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                               12/17

Month:                 September
                      ___________                                                                 Date report filed:    10/21/2019
                                                                                                                        MM / DD / YYYY

                  Construction
Line of business: ________________________                                                        NAISC code:           ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                            Elizabeth Mackenzie
                                              ____________________________________________

Original signature of responsible party       /s/ Elizabeth Mackenzie
                                              ____________________________________________

Printed name of responsible party             Elizabeth Mackenzie
                                              ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                             Yes     No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.    Did the business operate during the entire reporting period?                                                       
                                                                                                                             ✔                
    2.    Do you plan to continue to operate the business next month?                                                        
                                                                                                                             ✔                
    3.    Have you paid all of your bills on time?                                                                           
                                                                                                                             ✔                
    4.    Did you pay your employees on time?                                                                                
                                                                                                                             ✔                
    5.    Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                    
                                                                                                                             ✔                
    6.    Have you timely filed your tax returns and paid all of your taxes?                                                 
                                                                                                                             ✔                
    7.    Have you timely filed all other required government filings?                                                       
                                                                                                                             ✔                
    8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                    
                                                                                                                             ✔                
    9.    Have you timely paid all of your insurance premiums?                                                               
                                                                                                                             ✔                
          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                             
                                                                                                                                     ✔         
    11. Have you sold any assets other than inventory?                                                                              
                                                                                                                                     ✔         
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                       
                                                                                                                                     ✔         
    13. Did any insurance company cancel your policy?                                                                               
                                                                                                                                     ✔         
    14. Did you have any unusual or significant unanticipated expenses?                                                             
                                                                                                                                     ✔         
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                         
                                                                                                                                     ✔         
    16. Has anyone made an investment in your business?                                                                             
                                                                                                                                     ✔         
Official Form 425C                             Monthly Operating Report for Small Business Under Chapter 11                      page 1

                                           Case 19-31770-pcm11                 Doc 90     Filed 10/21/19
Debtor Name   Pacific Construction Group LLC
              _______________________________________________________                             19-31770-pcm11
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                            
                                                                                                                                  ✔      
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                              
                                                                                                                                  ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                17,395.82
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             76,943.36
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                           43,465.13
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +      33,478.23
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                50,874.05
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                                0.00
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2



                                     Case 19-31770-pcm11                Doc 90       Filed 10/21/19
Debtor Name   Pacific Construction Group LLC
              _______________________________________________________                                19-31770-pcm11
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                         107,379.09
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees
                                                                                                                                          10
                                                                                                                                 ____________
    26. What was the number of employees when the case was filed?
    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           9
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                           25,000.00
                                        $ ____________           –      76,943.36
                                                                     $ ____________
                                                                                               =      -51,943.36
                                                                                                   $ ____________
    32. Cash receipts
                                           21,000.00                    43,465.13              =      -22,465.13
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                            4,000.00             –      33,478.23              =      -29,478.23
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                         104,000.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                   86,864.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                    17,136.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3



                                     Case 19-31770-pcm11                Doc 90           Filed 10/21/19
Debtor Name   Pacific Construction Group LLC
              _______________________________________________________                             19-31770-pcm11
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.

    ✔
       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


    
    ✔   41. Budget, projection, or forecast reports.


    
    ✔   42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4


         Print                     Save
                                    CaseAs...
                                          19-31770-pcm11                Doc 90       Filed 10/21/19                          Reset
In re: Pacific Construction Group, LLC
Case Number: 19-31770-pcm11
2015 Monthly Report for September 2019


                                         Exhibit C - Income

Date                        Payor                              Amount
Various – September 2019    Various – See Attached             $76,943.36
                            Owner’s Report




{00311104:1}


                      Case 19-31770-pcm11         Doc 90      Filed 10/21/19
6:04 PM                                                                          Pacific Construction Group LLC
10/15/19                                                                        Transaction Detail By Account
Cash Basis                                                                                         September 2019

              Type                Date            Num   Adj           Name                   Memo             Clr         Split           Debit            Credit          Original Amount    Balance

   42600 · Construction Income
      42660 · Customer Discount
      Invoice               09/04/2019        2251            Megan & Charles Bo...     HOMEOWNE...                 11000 · Accoun...             815.00                            -815.00         -815.00
      Invoice               09/04/2019        2252            Brad Hansen (2):RS...     Fireplace has ...           11000 · Accoun...             180.00                            -180.00         -995.00
      Invoice               09/23/2019        2274            Megan & Charles Bo...     HOMEOWNE...                 11000 · Accoun...             407.50                            -407.50       -1,402.50

      Total 42660 · Customer Discount                                                                                                        1,402.50               0.00                          -1,402.50

      42600 · Construction Income - Other
      Invoice                09/01/2019       2232            John Olinger:RS166...     Remove all of ...           11000 · Accoun...                           360.00               360.00         360.00
      Invoice                09/01/2019       2248            Julie Brock:RS1667 -...   -MULTIPLE-                  11000 · Accoun...                         4,483.51             4,483.51       4,843.51
      Invoice                09/01/2019       2249            Michael Sjaastad:RS...    -MULTIPLE-                  11000 · Accoun...                         1,135.00             1,135.00       5,978.51
      Invoice                09/04/2019       2234            Jaimy Beltran:RS166...    -MULTIPLE-                  11000 · Accoun...                         2,060.00             2,060.00       8,038.51
      Invoice                09/04/2019       2250            Jane Tesdal:RS1671...     -MULTIPLE-                  11000 · Accoun...                           450.00               450.00       8,488.51
      Invoice                09/04/2019       2251            Megan & Charles Bo...     -MULTIPLE-                  11000 · Accoun...                        11,635.95            11,635.95      20,124.46
      Invoice                09/04/2019       2252            Brad Hansen (2):RS...     -MULTIPLE-                  11000 · Accoun...                        14,613.50            14,613.50      34,737.96
      Invoice                09/04/2019       2253            Naveen Balasingam:...     Remove and r...             11000 · Accoun...                           827.50               827.50      35,565.46
      Invoice                09/04/2019       2254            Claire Groth:RS1659...    -MULTIPLE-                  11000 · Accoun...                         1,732.50             1,732.50      37,297.96
      Invoice                09/06/2019       2242            Javier Alomia:RS166...    -MULTIPLE-                  11000 · Accoun...                         8,155.00             8,155.00      45,452.96
      Invoice                09/06/2019       2243            Javier Alomia:RS166...    CHANGE OR...                11000 · Accoun...                           670.00               670.00      46,122.96
      Invoice                09/06/2019       2255            Paige Leith               -MULTIPLE-                  11000 · Accoun...                           672.50               672.50      46,795.46
      Invoice                09/06/2019       2256            Michael Sjaastad:RS...    -MULTIPLE-                  11000 · Accoun...                         1,135.00             1,135.00      47,930.46
      Invoice                09/06/2019       2257            Michael Sjaastad:RS...    -MULTIPLE-                  11000 · Accoun...                           972.50               972.50      48,902.96
      Invoice                09/06/2019       2259            Richard & Sonya We...     -MULTIPLE-                  11000 · Accoun...                           865.00               865.00      49,767.96
      Invoice                09/06/2019       2292            Mike Helms                Site Work                   11000 · Accoun...                           225.00               225.00      49,992.96
      Invoice                09/09/2019       2263            Paige Leith               -MULTIPLE-                  11000 · Accoun...                           672.50               672.50      50,665.46
      Invoice                09/10/2019       2261            Michael Sjaastad:RS...    -MULTIPLE-                  11000 · Accoun...                         1,400.00             1,400.00      52,065.46
      Invoice                09/10/2019       2262            Mike Helms                Install client s...         11000 · Accoun...                           120.00               120.00      52,185.46
      Invoice                09/10/2019       2265            Michael Sjaastad:RS...    Remove, repla...            11000 · Accoun...                           150.00               150.00      52,335.46
      Invoice                09/11/2019       2264            Josephine Navarro:R...    -MULTIPLE-                  11000 · Accoun...                         5,333.75             5,333.75      57,669.21
      Invoice                09/13/2019       2266            Rich Klein:RS1625-...     -MULTIPLE-                  11000 · Accoun...                         2,348.75             2,348.75      60,017.96
      Invoice                09/13/2019       2267            Rich Klein:RS1625-...     CHANGE OR...                11000 · Accoun...                           488.51               488.51      60,506.47
      Invoice                09/13/2019       2268            Megan & Charles Bo...     CHANGE OR...                11000 · Accoun...                           580.00               580.00      61,086.47
      Invoice                09/17/2019       2272            Andrew Finkle:RS16...     -MULTIPLE-                  11000 · Accoun...                           210.00               210.00      61,296.47
      Invoice                09/18/2019       2270            Rich Klein:RS1625-...     -MULTIPLE-                  11000 · Accoun...                         2,348.75             2,348.75      63,645.22
      Invoice                09/23/2019       2274            Megan & Charles Bo...     -MULTIPLE-                  11000 · Accoun...                         5,817.98             5,817.98      69,463.20
      Invoice                09/23/2019       2275            Julie Brock:RS1667 -...   -MULTIPLE-                  11000 · Accoun...                         2,241.76             2,241.76      71,704.96
      Invoice                09/24/2019       2273            Camilla Kimball:RS1...    Remove old si...            11000 · Accoun...                           519.40               519.40      72,224.36
      Invoice                09/24/2019       2278            Josephine Navarro:R...    CHANGE OR...                11000 · Accoun...                         1,259.00             1,259.00      73,483.36
      Invoice                09/26/2019       2271            Bo Han:RS1677-Bo ...      Remove and r...             11000 · Accoun...                           225.00               225.00      73,708.36
      Invoice                09/26/2019       2280            Amy Moore:RS1676-...      -MULTIPLE-                  11000 · Accoun...                         4,637.50             4,637.50      78,345.86

      Total 42600 · Construction Income - Other                                                                                                     0.00     78,345.86                           78,345.86

   Total 42600 · Construction Income                                                                                                         1,402.50        78,345.86                           76,943.36

TOTAL                                                                                                                                        1,402.50        78,345.86                           76,943.36




                                                                                                                                                                                                    Page 1


                                                                  Case 19-31770-pcm11                           Doc 90            Filed 10/21/19
In re: Pacific Construction Group, LLC
Case Number: 19-31770-pcm11
2015 Monthly Report for September 2019


                                   Exhibit D - Disbursements

Date                             Payor                            Amount
Various – September 2019         Various – See Attached Owner’s   $43,465.13
                                 Report

*Dates listed are the dates on which the checks cleared from Debtor’s account.




{00311104:1}


                       Case 19-31770-pcm11       Doc 90    Filed 10/21/19
6:06 PM                                                                       Pacific Construction Group LLC
10/15/19                                                                      Transaction Detail By Account
Cash Basis                                                                                  September 2019

              Type              Date       Num      Adj             Name              Memo             Clr        Split           Debit            Credit           Original Amount    Balance

   Parking Fees
      Check                 09/05/2019    NORC...         Parking                                            WF Checking ...                4.00                                4.00              4.00
      Check                 09/19/2019    NORC...         Parking                                            WF Checking ...               24.00                               24.00             28.00

   Total Parking Fees                                                                                                                      28.00             0.00                                28.00

   50400 · Construction Materials Costs
      Check                 09/03/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               36.87                               36.87          36.87
      Check                 09/03/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               81.41                               81.41         118.28
      Check                 09/03/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               25.98                               25.98         144.26
      Check                 09/04/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...              324.33                              324.33         468.59
      Check                 09/04/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               84.00                               84.00         552.59
      Check                 09/04/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               71.76                               71.76         624.35
      Check                 09/05/2019    Debit           Home Depot                                         WF Checking ...                0.00                                0.00         624.35
      Check                 09/05/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               90.61                               90.61         714.96
      Check                 09/05/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               11.79                               11.79         726.75
      Check                 09/05/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               66.60                               66.60         793.35
      Check                 09/05/2019    NORC...         Parr Lumber            -MULTIPLE-                  WF Checking ...              110.00                              110.00         903.35
      Check                 09/06/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               12.33                               12.33         915.68
      Check                 09/06/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               49.29                               49.29         964.97
      Check                 09/06/2019    1146            Francisco J Perez      Materials for jo...         WF Checking ...               85.00                               85.00       1,049.97
      Check                 09/06/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               52.55                               52.55       1,102.52
      Check                 09/06/2019    Debit           Ace Hardware                                       WF Checking ...                                                               1,102.52
      Check                 09/06/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               98.64                               98.64       1,201.16
      Check                 09/06/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...              167.16                              167.16       1,368.32
      Check                 09/06/2019    NORC...         Parr Lumber            -MULTIPLE-                  WF Checking ...               92.67                               92.67       1,460.99
      Check                 09/06/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               56.93                               56.93       1,517.92
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               16.62                               16.62       1,534.54
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               24.00                               24.00       1,558.54
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...               16.33                               16.33       1,574.87
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...              214.01                              214.01       1,788.88
      Deposit               09/09/2019                    Home Depot             return refund               WF Checking ...                                 7.80              -7.80       1,781.08
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...              183.25                              183.25       1,964.33
      Check                 09/09/2019    1153            Shawn O'Brien          expense reim...             WF Checking ...               48.00                               48.00       2,012.33
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...              166.42                              166.42       2,178.75
      Deposit               09/09/2019                    Home Depot             return refund               WF Checking ...                                20.45             -20.45       2,158.30
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            15.46                                  15.46       2,173.76
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            12.08                                  12.08       2,185.84
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            61.71                                  61.71       2,247.55
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...           116.84                                 116.84       2,364.39
      Check                 09/09/2019    Debit           Home Depot             -MULTIPLE-                  WF Checking ...            68.59                                  68.59       2,432.98
      Check                 09/09/2019    Debit           Home Depot             -MULTIPLE-                  WF Checking ...            14.51                                  14.51       2,447.49
      Check                 09/09/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            59.98                                  59.98       2,507.47
      Check                 09/10/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...         1,561.50                               1,561.50       4,068.97
      Check                 09/10/2019    1154            -MULTIPLE-             -MULTIPLE-                  WF Checking ...         2,880.00                               2,880.00       6,948.97
      Check                 09/10/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...           110.60                                 110.60       7,059.57
      Check                 09/10/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            29.64                                  29.64       7,089.21
      Check                 09/10/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            62.56                                  62.56       7,151.77
      Check                 09/11/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...           170.17                                 170.17       7,321.94
      Check                 09/12/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...           186.96                                 186.96       7,508.90
      Check                 09/12/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...           260.03                                 260.03       7,768.93
      Check                 09/12/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            94.06                                  94.06       7,862.99
      Check                 09/12/2019    Debit           -MULTIPLE-             -MULTIPLE-                  Home Depot St...            9.64                                   9.64       7,872.63
      Check                 09/13/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...           183.79                                 183.79       8,056.42
      Check                 09/13/2019    NORC...         Parr Lumber            -MULTIPLE-                  WF Checking ...           225.00                                 225.00       8,281.42
      Check                 09/14/2019    Debit           -MULTIPLE-             -MULTIPLE-                  WF Checking ...            85.23                                  85.23       8,366.65

                                                                                                                                                                                             Page 1


                                                              Case 19-31770-pcm11                        Doc 90           Filed 10/21/19
6:06 PM                                                                              Pacific Construction Group LLC
10/15/19                                                                            Transaction Detail By Account
Cash Basis                                                                                            September 2019

                Type               Date           Num       Adj           Name                   Memo            Clr         Split           Debit            Credit           Original Amount    Balance

      Check                   09/15/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...               138.87                              138.87       8,505.52
      Check                   09/16/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...               522.00                              522.00       9,027.52
      Check                   09/16/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...               147.85                              147.85       9,175.37
      Deposit                 09/16/2019                          Megan & Charles Bo...     return of zmax...          WF Checking ...                                 60.22             -60.22       9,115.15
      Check                   09/16/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...              3.40                                   3.40       9,118.55
      Check                   09/17/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            435.97                                 435.97       9,554.52
      Check                   09/17/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             70.89                                  70.89       9,625.41
      Check                   09/18/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             11.63                                  11.63       9,637.04
      Check                   09/18/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             15.33                                  15.33       9,652.37
      Check                   09/19/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            625.14                                 625.14      10,277.51
      Check                   09/19/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             81.25                                  81.25      10,358.76
      Check                   09/20/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             71.45                                  71.45      10,430.21
      Check                   09/20/2019        Debit             -MULTIPLE-                -MULTIPLE-                 Home Depot St...             8.41                                   8.41      10,438.62
      Check                   09/20/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             62.67                                  62.67      10,501.29
      Check                   09/20/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            345.84                                 345.84      10,847.13
      Check                   09/20/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             12.35                                  12.35      10,859.48
      Check                   09/20/2019        1168              Shawn O'Brien             expense reim...            WF Checking ...             29.00                                  29.00      10,888.48
      Check                   09/23/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            312.44                                 312.44      11,200.92
      Check                   09/23/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            182.26                                 182.26      11,383.18
      Check                   09/23/2019        NORC...           The Sherwin William...    -MULTIPLE-                 WF Checking ...             47.63                                  47.63      11,430.81
      Check                   09/24/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            234.46                                 234.46      11,665.27
      Check                   09/25/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...          1,218.35                               1,218.35      12,883.62
      Check                   09/25/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            122.28                                 122.28      13,005.90
      Check                   09/25/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             98.26                                  98.26      13,104.16
      Check                   09/25/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             24.97                                  24.97      13,129.13
      Check                   09/25/2019        NORC...           Amazon                                               WF Checking ...             41.99                                  41.99      13,171.12
      Check                   09/25/2019        NORC...           Amazon                                               WF Checking ...             45.99                                  45.99      13,217.11
      Check                   09/26/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            125.37                                 125.37      13,342.48
      Check                   09/26/2019        Debit             -MULTIPLE-                -MULTIPLE-                 Home Depot St...            16.49                                  16.49      13,358.97
      Bill                    09/26/2019        Inv# 5...         Julie Brock:RS1667 -...   4" polishing pa...         20000 · Accoun...          220.00                                 220.00      13,578.97
      Check                   09/26/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             88.31                                  88.31      13,667.28
      Check                   09/26/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             90.60                                  90.60      13,757.88
      Check                   09/26/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             52.62                                  52.62      13,810.50
      Check                   09/26/2019        NORC...           Amazon                    -MULTIPLE-                 WF Checking ...            424.19                                 424.19      14,234.69
      Check                   09/26/2019        NORC...           Parr Lumber               -MULTIPLE-                 WF Checking ...             23.20                                  23.20      14,257.89
      Check                   09/27/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            306.84                                 306.84      14,564.73
      Check                   09/27/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             67.10                                  67.10      14,631.83
      Check                   09/27/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             47.55                                  47.55      14,679.38
      Check                   09/27/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            143.93                                 143.93      14,823.31
      Check                   09/27/2019        NORC...           Ferguson Enterprise...    -MULTIPLE-                 WF Checking ...            349.30                                 349.30      15,172.61
      Check                   09/30/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            193.99                                 193.99      15,366.60
      Check                   09/30/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             27.64                                  27.64      15,394.24
      Check                   09/30/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             53.00                                  53.00      15,447.24
      Check                   09/30/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             36.24                                  36.24      15,483.48
      Check                   09/30/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...            129.97                                 129.97      15,613.45
      Check                   09/30/2019        Debit             -MULTIPLE-                -MULTIPLE-                 WF Checking ...             40.50                                  40.50      15,653.95
      Deposit                 09/30/2019                          Home Depot                return refund              WF Checking ...                                 91.51             -91.51      15,562.44

   Total 50400 · Construction Materials Costs                                                                                                  15,742.42           179.98                            15,562.44




                                                                                                                                                                                                        Page 2


                                                                      Case 19-31770-pcm11                          Doc 90            Filed 10/21/19
6:06 PM                                                                          Pacific Construction Group LLC
10/15/19                                                                         Transaction Detail By Account
Cash Basis                                                                                        September 2019

              Type                 Date        Num     Adj           Name                   Memo             Clr         Split           Debit            Credit          Original Amount    Balance

   50900 · Dump Fees
      Check                   09/05/2019     Debit           Metro                                                 WF Checking ...                 0.00                               0.00           0.00
      Check                   09/12/2019     Debit           Metro                                                 WF Checking ...                 0.00                               0.00           0.00
      Deposit                 09/25/2019                     Waste Connections I...    Overcharge re...            WF Checking ...                             250.00              -250.00        -250.00
      Check                   09/27/2019     Debit           Metro                                                 WF Checking ...                 0.00                               0.00        -250.00

   Total 50900 · Dump Fees                                                                                                                         0.00        250.00                             -250.00

   51100 · Fuel
      51101-F150 Fuel
      Check                   09/09/2019     NORC...         Gas Station                                           WF Checking ...                91.10                              91.10          91.10
      Check                   09/12/2019     Debit           Gas Station                                           WF Checking ...                64.44                              64.44         155.54
      Check                   09/20/2019     Debit           Gas Station                                           WF Checking ...                87.76                              87.76         243.30
      Check                   09/27/2019     NORC...         Gas Station                                           WF Checking ...                92.41                              92.41         335.71

      Total 51101-F150 Fuel                                                                                                                      335.71            0.00                            335.71

      51100 · Fuel - Other
      Check                   09/09/2019     NORC...         Gas Station                                           WF Checking ...                56.41                              56.41          56.41
      Check                   09/12/2019     NORC...         Gas Station                                           WF Checking ...                36.89                              36.89          93.30
      Check                   09/13/2019     NORC...         Gas Station                                           WF Checking ...                40.04                              40.04         133.34
      Check                   09/20/2019     NORC...         Gas Station                                           WF Checking ...                54.59                              54.59         187.93
      Check                   09/30/2019     NORC...         Gas Station                                           WF Checking ...                55.40                              55.40         243.33
      Check                   09/30/2019     NORC...         Gas Station                                           WF Checking ...                37.62                              37.62         280.95

      Total 51100 · Fuel - Other                                                                                                                 280.95            0.00                            280.95

   Total 51100 · Fuel                                                                                                                            616.66            0.00                            616.66

   53600 · Subcontractors Expense
      Check                 09/05/2019       Debit           Claire Groth:RS1659...    dump fees                   WF Checking ...                28.00                              28.00             28.00
      Check                 09/12/2019       Debit           Michael Sjaastad:RS...    dump fees                   WF Checking ...                39.00                              39.00             67.00
      Check                 09/27/2019       Debit           Julie Brock:RS1667 -...   dump fees                   WF Checking ...                28.00                              28.00             95.00

   Total 53600 · Subcontractors Expense                                                                                                           95.00            0.00                                95.00

   53800 · Tools and Small Equipment
      Check                 09/05/2019       Debit           Paige Leith               sandpaper too...            WF Checking ...                61.94                              61.94          61.94
      Check                 09/06/2019       Debit           Javier Alomia:RS166...    nutsetter set 1...          WF Checking ...                11.98                              11.98          73.92
      Check                 09/09/2019       Debit           Michael Sjaastad          screw extracto...           WF Checking ...                53.30                              53.30         127.22
      Check                 09/12/2019       Debit           Megan & Charles Bo...     saw blade                   WF Checking ...                 9.97                               9.97         137.19
      Check                 09/19/2019       Debit           Julie Brock:RS1667 -...   utility blades              WF Checking ...                14.97                              14.97         152.16
      Check                 09/23/2019       Debit           Julie Brock:RS1667 -...   avanti pro fra...           WF Checking ...                 8.47                               8.47         160.63
      Check                 09/24/2019       Debit           Amanda Clarke:RS1...      sawzall blade               WF Checking ...                14.97                              14.97         175.60
      Check                 09/25/2019       Debit           Amanda Clarke:RS1...      oscilating tool ...         WF Checking ...                13.97                              13.97         189.57
      Check                 09/27/2019       Debit           Julie Brock:RS1667 -...   diablo sanding...           WF Checking ...                40.54                              40.54         230.11

   Total 53800 · Tools and Small Equipment                                                                                                       230.11            0.00                            230.11

   54100 · Worker's Compensation Insurance
      Bill                 09/05/2019      July 2...         Amtrust Insurance         $1,188.78 - 54...           20000 · Accoun...        1,191.05                              1,191.05       1,191.05
      Bill                 09/19/2019      August...         Amtrust Insurance         $875.33 - 543...            20000 · Accoun...          877.47                                877.47       2,068.52

   Total 54100 · Worker's Compensation Insurance                                                                                            2,068.52               0.00                          2,068.52




                                                                                                                                                                                                   Page 3


                                                                 Case 19-31770-pcm11                           Doc 90            Filed 10/21/19
6:06 PM                                                                                Pacific Construction Group LLC
10/15/19                                                                              Transaction Detail By Account
Cash Basis                                                                                     September 2019

              Type                  Date         Num        Adj            Name              Memo    Clr         Split           Debit            Credit          Original Amount    Balance

   54200 · Health Insurance
      54216 · MCA - Employee
      Bill                  09/11/2019         Billing...         Merit Construction Al...                 20000 · Accoun...        1,364.44                              1,364.44       1,364.44

      Total 54216 · MCA - Employee                                                                                                  1,364.44               0.00                          1,364.44

      54217 · MCA - Chris
      Bill                    09/11/2019       Billing...         Merit Construction Al...                 20000 · Accoun...             362.38                             362.38         362.38

      Total 54217 · MCA - Chris                                                                                                          362.38            0.00                            362.38

      54218 · MCA - Elizabeth
      Bill                   09/11/2019        Billing...         Merit Construction Al...                 20000 · Accoun...             362.38                             362.38         362.38

      Total 54218 · MCA - Elizabeth                                                                                                      362.38            0.00                            362.38

      54200 · Health Insurance - Other
      Check                  09/11/2019        NORC...            Self Sufficient Training                 WF Checking ...               240.00                             240.00         240.00
      Check                  09/25/2019        NORC...            Self Sufficient Training                 WF Checking ...               240.00                             240.00         480.00

      Total 54200 · Health Insurance - Other                                                                                             480.00            0.00                            480.00

   Total 54200 · Health Insurance                                                                                                   2,569.20               0.00                          2,569.20

   54500 · Dental Insurance
      54516 · MCA Dental - Employee
      Bill                  09/11/2019         Billing...         Merit Construction Al...                 20000 · Accoun...             212.40                             212.40         212.40

      Total 54516 · MCA Dental - Employee                                                                                                212.40            0.00                            212.40

      54517 · MCA Dental - Chris
      Bill                  09/11/2019         Billing...         Merit Construction Al...                 20000 · Accoun...              42.48                              42.48             42.48

      Total 54517 · MCA Dental - Chris                                                                                                    42.48            0.00                                42.48

      54518 · MCA Dental - Elizabeth
      Bill                  09/11/2019         Billing...         Merit Construction Al...                 20000 · Accoun...              42.48                              42.48             42.48

      Total 54518 · MCA Dental - Elizabeth                                                                                                42.48            0.00                                42.48

   Total 54500 · Dental Insurance                                                                                                        297.36            0.00                            297.36

   54600 · Vision Insurance
      54605 · MCA Vision - Employee
      Bill                  09/11/2019         Billing...         Merit Construction Al...                 20000 · Accoun...              16.90                              16.90             16.90

      Total 54605 · MCA Vision - Employee                                                                                                 16.90            0.00                                16.90

      54610 · MCA Vision - Chris
      Bill                  09/11/2019         Billing...         Merit Construction Al...                 20000 · Accoun...               3.38                               3.38              3.38

      Total 54610 · MCA Vision - Chris                                                                                                     3.38            0.00                                 3.38

      54615 · MCA Vision - Elizabeth
      Bill                   09/11/2019        Billing...         Merit Construction Al...                 20000 · Accoun...               3.38                               3.38              3.38

      Total 54615 · MCA Vision - Elizabeth                                                                                                 3.38            0.00                                 3.38

   Total 54600 · Vision Insurance                                                                                                         23.66            0.00                                23.66


                                                                                                                                                                                           Page 4


                                                                      Case 19-31770-pcm11              Doc 90            Filed 10/21/19
6:06 PM                                                                      Pacific Construction Group LLC
10/15/19                                                                    Transaction Detail By Account
Cash Basis                                                                                   September 2019

              Type                 Date      Num    Adj           Name                  Memo            Clr        Split           Debit            Credit          Original Amount    Balance

   57000 · Field Labor
      Check                    09/06/2019   1144          Javier Alomia:RS166...   Site Work - 40...          WF Checking ...              712.03                             712.03         712.03
      Check                    09/06/2019   1145          Javier Alomia:RS166...   Site Work - 33...          WF Checking ...              445.23                             445.23       1,157.26
      Check                    09/06/2019   1146          Willow Randolph:RS...    Site Work - 35...          WF Checking ...              559.86                             559.86       1,717.12
      Check                    09/06/2019   1147          Claire Groth:RS1659...   Site Work - 40...          WF Checking ...              593.09                             593.09       2,310.21
      Check                    09/06/2019   1148          Claire Groth:RS1659...   Site Work - 39...          WF Checking ...              729.31                             729.31       3,039.52
      Check                    09/06/2019   1149          Javier Alomia:RS166...   Site Work - 40...          WF Checking ...              531.66                             531.66       3,571.18
      Check                    09/06/2019   1150          Kathryn Len Wai          Office Labor - ...         WF Checking ...              322.50                             322.50       3,893.68
      Check                    09/06/2019   1151          Shawn O'Brien            Bonus                      WF Checking ...              200.00                             200.00       4,093.68
      Check                    09/06/2019   1152          Francisco J Perez        Bonus                      WF Checking ...              200.00                             200.00       4,293.68
      Check                    09/11/2019   Debit         Michael Sjaastad         dump fees                  WF Checking ...               55.00                              55.00       4,348.68
      Check                    09/13/2019   1156          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              693.25                             693.25       5,041.93
      Check                    09/13/2019   1159          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              515.43                             515.43       5,557.36
      Check                    09/13/2019   1158          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              395.24                             395.24       5,952.60
      Check                    09/13/2019   1157          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              456.60                             456.60       6,409.20
      Check                    09/13/2019   1160          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              440.61                             440.61       6,849.81
      Check                    09/13/2019   1161          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              470.99                             470.99       7,320.80
      Check                    09/13/2019   1162          Kathryn Len Wai          Office Labor - ...         WF Checking ...              372.39                             372.39       7,693.19
      Check                    09/20/2019   1163          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              589.54                             589.54       8,282.73
      Check                    09/20/2019   1164          Rich Klein:RS1625-...    Site Work - 39...          WF Checking ...              696.09                             696.09       8,978.82
      Check                    09/20/2019   1165          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              619.15                             619.15       9,597.97
      Check                    09/20/2019   1166          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              456.91                             456.91      10,054.88
      Check                    09/20/2019   1167          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              538.11                             538.11      10,592.99
      Check                    09/20/2019   1168          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              720.27                             720.27      11,313.26
      Check                    09/20/2019   1172          Kathryn Len Wai          Office Labor - ...         WF Checking ...              372.39                             372.39      11,685.65
      Check                    09/27/2019   1170          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              712.01                             712.01      12,397.66
      Check                    09/27/2019   1171          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              711.25                             711.25      13,108.91
      Check                    09/27/2019   1169          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              589.54                             589.54      13,698.45
      Check                    09/27/2019   1173          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              582.77                             582.77      14,281.22
      Check                    09/27/2019   1174          -MULTIPLE-               -MULTIPLE-                 WF Checking ...              515.43                             515.43      14,796.65
      Check                    09/27/2019   1175          Kathryn Len Wai          Office Labor - ...         WF Checking ...              357.22                             357.22      15,153.87
      Check                    09/27/2019   1178          Megan & Charles Bo...    Site Work - 40...          WF Checking ...              538.11                             538.11      15,691.98

   Total 57000 · Field Labor                                                                                                         15,691.98               0.00                         15,691.98

TOTAL                                                                                                                                37,362.91           429.98                           36,932.93




                                                                                                                                                                                             Page 5


                                                              Case 19-31770-pcm11                         Doc 90           Filed 10/21/19
6:10 PM                                                                             Pacific Construction Group LLC
10/15/19                                                                            Transaction Detail By Account
Cash Basis                                                                                          September 2019

               Type                  Date      Num      Adj            Name                    Memo            Clr        Split           Debit            Credit          Original Amount    Balance

   Advertising
      Check                      09/03/2019   ACH             Houzz                                                  WF Checking ...              400.00                             400.00         400.00

   Total Advertising                                                                                                                              400.00            0.00                            400.00

   Employee Uniforms
     Check                       09/18/2019   NORC...         Columbia Sportswea...                                  WF Checking ...              171.19                             171.19         171.19

   Total Employee Uniforms                                                                                                                        171.19            0.00                            171.19

   Merchant deposit fees
      Check                      09/30/2019   CCADJ                                       Batch Fee ID=...           WF Checking ...               65.26                              65.26             65.26

   Total Merchant deposit fees                                                                                                                     65.26            0.00                                65.26

   60100 · Auto and Truck Expenses
      60101 F150-Auto Expense
      Check                 09/05/2019        Debit           Damerow Ford                                           WF Checking ...               59.95                              59.95          59.95
      Check                 09/05/2019        Debit           Valvoline Instant Oil ...   oil change                 WF Checking ...              118.98                             118.98         178.93
      Check                 09/05/2019        Debit           Baxter Auto Parts           brakes parts               WF Checking ...              152.47                             152.47         331.40
      Check                 09/06/2019        Debit           Valvoline Instant Oil ...   transmission fl...         WF Checking ...              186.98                             186.98         518.38
      Check                 09/11/2019        Debit           Baxter Auto Parts           parts for brakes           WF Checking ...              131.47                             131.47         649.85
      Check                 09/23/2019        NORC...         Valvoline Instant Oil ...                              WF Checking ...               76.49                              76.49         726.34

      Total 60101 F150-Auto Expense                                                                                                               726.34            0.00                            726.34

      60100 · Auto and Truck Expenses - Other
      Check                 09/03/2019     NORC...            Car Wash                                               WF Checking ...               10.00                              10.00             10.00
      Check                 09/04/2019     NORC...            Car Wash                                               WF Checking ...               10.00                              10.00             20.00
      Check                 09/13/2019     NORC...            Car Wash                                               WF Checking ...               12.00                              12.00             32.00
      Check                 09/25/2019     NORC...            Car Wash                                               WF Checking ...               10.00                              10.00             42.00
      Check                 09/30/2019     NORC...            O'Reilly Auto Parts                                    WF Checking ...                8.28                               8.28             50.28

      Total 60100 · Auto and Truck Expenses - Other                                                                                                50.28            0.00                                50.28

   Total 60100 · Auto and Truck Expenses                                                                                                          776.62            0.00                            776.62

   60400 · Bank Service Charges
      60401 · Credit Card Fees
      Check                  09/01/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...               43.86                              43.86          43.86
      Check                  09/03/2019       ACH             Intuit                      Payment Acct ...           WF Checking ...               16.00                              16.00          59.86
      Check                  09/04/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...               89.04                              89.04         148.90
      Check                  09/06/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...              106.71                             106.71         255.61
      Check                  09/10/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...               68.93                              68.93         324.54
      Check                  09/11/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...              154.93                             154.93         479.47
      Check                  09/13/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...               99.85                              99.85         579.32
      Check                  09/19/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...               68.36                              68.36         647.68
      Check                  09/23/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...              158.15                             158.15         805.83
      Check                  09/24/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...               15.31                              15.31         821.14
      Check                  09/25/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...               36.76                              36.76         857.90
      Check                  09/26/2019       CCADJ           Intuit                      Batch Fee ID=...           WF Checking ...              141.52                             141.52         999.42

      Total 60401 · Credit Card Fees                                                                                                              999.42            0.00                            999.42




                                                                                                                                                                                                    Page 1


                                                                   Case 19-31770-pcm11                           Doc 90           Filed 10/21/19
6:10 PM                                                                            Pacific Construction Group LLC
10/15/19                                                                          Transaction Detail By Account
Cash Basis                                                                                         September 2019

               Type                  Date          Num    Adj           Name                  Memo            Clr         Split           Debit            Credit          Original Amount    Balance

      60400 · Bank Service Charges - Other
      Check                 09/30/2019                                                   Service Charge             WF Checking ...                40.00                              40.00             40.00

      Total 60400 · Bank Service Charges - Other                                                                                                   40.00            0.00                                40.00

   Total 60400 · Bank Service Charges                                                                                                        1,039.42               0.00                          1,039.42

   63300 · Insurance Expense
      Bill                  09/19/2019          Invoice         Professional Premiu...   General Liabili...         20000 · Accoun...        1,045.07                              1,045.07       1,045.07

   Total 63300 · Insurance Expense                                                                                                           1,045.07               0.00                          1,045.07

   64300 · Meals and Entertainment
      Check                  09/03/2019         NORC...         Bales Thriftway                                     WF Checking ...                22.09                              22.09          22.09
      Check                  09/23/2019         NORC...         Popeye's Chicken & ...                              WF Checking ...                19.98                              19.98          42.07
      Check                  09/23/2019         NORC...         7-Eleven                                            WF Checking ...                 9.99                               9.99          52.06
      Check                  09/25/2019         NORC...         McMenamins                                          WF Checking ...                62.00                              62.00         114.06
      Check                  09/30/2019         Debit           Laughing Planet                                     WF Checking ...                24.50                              24.50         138.56

   Total 64300 · Meals and Entertainment                                                                                                          138.56            0.00                            138.56

   64310 · Gift Certificates
      Check                     09/03/2019      Debit           Coffee Rush                                         WF Checking ...                45.00                              45.00          45.00
      Check                     09/05/2019      ACH             Coffee Rush                                         WF Checking ...                45.00                              45.00          90.00
      Check                     09/10/2019      Debit           Coffee Rush                                         WF Checking ...                45.00                              45.00         135.00
      Check                     09/26/2019      Debit           Coffee Rush                                         WF Checking ...                42.00                              42.00         177.00
      Check                     09/30/2019      Debit           Coffee Rush                                         WF Checking ...                45.00                              45.00         222.00

   Total 64310 · Gift Certificates                                                                                                                222.00            0.00                            222.00

   64900 · Office Supplies
      Check                     09/03/2019      ACH             Amazon                                              WF Checking ...                 8.99                               8.99           8.99
      Check                     09/03/2019      ACH             Amazon                                              WF Checking ...                 9.99                               9.99          18.98
      Check                     09/23/2019      NORC...         Best Buy                                            WF Checking ...               151.98                             151.98         170.96

   Total 64900 · Office Supplies                                                                                                                  170.96            0.00                            170.96

   66700 · Professional Fees
      66780 · Outside Services
      Check                  09/03/2019         ACH             Swizznet                                            WF Checking ...               219.96                             219.96         219.96

      Total 66780 · Outside Services                                                                                                              219.96            0.00                            219.96

      66790 · Association Dues
      Check                 09/03/2019          ACH             Home Builders Asso...                               WF Checking ...                64.00                              64.00             64.00

      Total 66790 · Association Dues                                                                                                               64.00            0.00                                64.00

      66700 · Professional Fees - Other
      Check                  09/04/2019         1155            United States Trustee    payment                    WF Checking ...               975.00                             975.00         975.00

      Total 66700 · Professional Fees - Other                                                                                                     975.00            0.00                            975.00

   Total 66700 · Professional Fees                                                                                                           1,258.96               0.00                          1,258.96




                                                                                                                                                                                                    Page 2


                                                                    Case 19-31770-pcm11                         Doc 90            Filed 10/21/19
6:10 PM                                                                         Pacific Construction Group LLC
10/15/19                                                                       Transaction Detail By Account
Cash Basis                                                                                       September 2019

               Type                     Date    Num    Adj            Name                 Memo              Clr        Split           Debit            Credit          Original Amount    Balance

   68600 · Utilities
      Mobile Telephone
      Check                     09/16/2019     ACH           Sprint                                                WF Checking ...              525.00                             525.00         525.00

      Total Mobile Telephone                                                                                                                    525.00            0.00                            525.00

      68100 · Telephone Expense
      Check                09/04/2019          ACH           Ooma, Inc                                             WF Checking ...               16.49                              16.49             16.49

      Total 68100 · Telephone Expense                                                                                                            16.49            0.00                                16.49

      68601 · Internet Charges
      Check                  09/13/2019        ACH           Vista Print                                           WF Checking ...                3.99                               3.99              3.99
      Check                  09/16/2019        ACH           Vista Print                                           WF Checking ...               30.00                              30.00             33.99
      Check                  09/30/2019        ACH           Vista Print                                           WF Checking ...                8.98                               8.98             42.97

      Total 68601 · Internet Charges                                                                                                             42.97            0.00                                42.97

      68600 · Utilities - Other
      Check                     09/20/2019     ACH           Tualatin Valley Water                                 WF Checking ...              284.70                             284.70         284.70
      Check                     09/23/2019     Zelle         Chris Mackenzie         internet utility r...         WF Checking ...              375.00                             375.00         659.70

      Total 68600 · Utilities - Other                                                                                                           659.70            0.00                            659.70

   Total 68600 · Utilities                                                                                                                 1,244.16               0.00                          1,244.16

TOTAL                                                                                                                                      6,532.20               0.00                          6,532.20




                                                                                                                                                                                                  Page 3


                                                                 Case 19-31770-pcm11                           Doc 90           Filed 10/21/19
                  Checks Written in August
Check #   Date Cleared             Payee      Amount
  1140     9/3/2019 Matthew Jaber             $ 548.90
  1143     9/4/2019 Brian O'Halloran          $ 569.07
  1148     9/6/2019 Shawn O'Brien             $ 729.31
  1146     9/6/2019 Francisco Perez           $ 644.86
  1145     9/6/2019 Michael Miyamura          $ 445.23
  1151     9/6/2019 Shawn O'Brien             $ 200.00
  1152     9/6/2019 Francisco Perez           $ 200.00
  1136     9/9/2019 Matthew Jaber             $ 39.00
  1149     9/9/2019 Matthew Jaber             $ 531.66
  1150     9/9/2019 Katie Len Wai             $ 322.50
  1147     9/9/2019 Brian O'Halloran          $ 593.09
  1141     9/9/2019 Katie Len Wai             $ 297.21
  1153     9/10/2019 Shawn O'Brien            $ 48.00
  1144     9/10/2019 Timothy Knepper          $ 712.03
  1156     9/13/2019 Shawn O'Brien            $ 693.25
  1159     9/13/2019 Francisco Perez          $ 515.43
  1158     9/13/2019 Michael Miyamura         $ 395.24
  1157     9/13/2019 Timothy Knepper          $ 456.60
  1162     9/16/2019 Katie Len Wai            $ 372.39
  1161     9/16/2019 Brian O'Halloran         $ 470.99
  1160     9/17/2019 Matthew Jaber            $ 440.61
  1163     9/20/2019 Matthew Jaber            $ 589.54
  1167     9/20/2019 Michael Miyamura         $ 538.11
  1164     9/20/2019 Timothy Knepper          $ 696.09
  1168     9/20/2019 Shawn O'Brien            $ 749.27
  1165     9/23/2019 Francisco Perez          $ 619.15
  1166     9/23/2019 Brian O'Halloran         $ 456.91
  1172     9/25/2019 Katie Len Wai            $ 372.39
  1171     9/27/2019 Shawn O'Brien            $ 711.25
  1169     9/27/2019 Matthew Jaber            $ 589.54
  1173     9/30/2019 Brian O'Halloran         $ 582.77
  1178     9/30/2019 Michael Miyamura         $ 538.11
  1174     9/30/2019 Francisco Perez          $ 515.43




                        Case 19-31770-pcm11   Doc 90     Filed 10/21/19
In re: Pacific Construction Group, LLC
Case Number: 19-31770-pcm11
2015 Monthly Report for September 2019


                               Exhibit F—Accounts Receivable

Date                        Payor                         Amount
Various – September 2019    Various – See Attached        $107,379.09
                            Owner’s Report




{00311104:1}


                      Case 19-31770-pcm11       Doc 90   Filed 10/21/19
                                 September A/R
Num     Memo                          Date     Aging      Amount          Open Balance

 2283   2555 NW Savier St. #11       9/29/2019            $      239.52   $      239.52
 2284   2555 NW Savier St. #11       9/29/2019            $    2,241.76   $    2,241.76
 2279   1177 SW Hoffman St           9/25/2019            $   15,402.00   $   15,402.00
 2281   6918 SE 92nd Ave             9/25/2019            $    9,190.00   $    9,190.00
 2277   5423 SW View Point Terrace   9/24/2019            $      245.00   $      245.00
 2276   31849 Pittsburg Rd.          9/23/2019            $    9,220.00   $    9,220.00
 2260   28745 SW Costa Circle         9/8/2019            $      570.00   $      570.00
 2258   2312 SE 176th Ave             9/5/2019            $      350.00   $      350.00
                                                          $   37,458.28   $   37,458.28




                      Case 19-31770-pcm11        Doc 90    Filed 10/21/19
Customer                  Num          Memo                                             Date          Aging     Amount Open Balance
Albert Chaffin:RS1080- NE 7th Handyman
                                 783                                                       7/31/2014       1754   381.31 381.31
Anita Young:RS1223-13036 SW 13006
                               Broadmoor
                                       13036Pl.SW Broadmoor Pl.                            6/27/2016       1057      795    795
Ann Nomoto:RS1059-SW 154th Handyman
                                 742                                                        5/8/2014       1838      515    515
Brian Chan:RS1518-Brian Chan-3830
                                1779SE3830
                                        Lincoln
                                             SE Franklin
                                                  St        St                           12/20/2017         516   1237.5 1237.5
Cathy Brown                     1646 18247 Moria Ct                                        8/16/2017        642      845    845
Cathy Brown:RS1437-Cathy Brown-18247
                                1828 18247 Moria
                                              Moria Ct                                      2/7/2018        467    855.5  855.5
Cathy Brown:RS1437-Cathy Brown-18247
                                1789 18247 Moria
                                              Moria Ct                                      1/2/2018        503   165.75 165.75
Cathy Brown:RS1437-Cathy Brown-18247
                                1790 18247 Moria
                                              Moria Ct                                      1/2/2018        503     1050   1050
Cathy Brown:RS1437-Cathy Brown-18247
                                1592 18247 Moria
                                              Moria Ct                                     7/12/2017        677     1170   1170
Christy MacColl                 1956 16997 NW Swiss Ln                                     7/11/2018        313      370    370
Christy MacColl                 1835 7307 NW Penridge Rd.                                  2/27/2018        447      230    230
Christy MacColl                 1782 2030 SW Clifton                                     12/26/2017         510      675    675
Christy MacColl                 1760 1966 NW Overton St #3                               11/30/2017         536      635    635
Christy MacColl                 1700 2434 NE 21st Ave                                      9/22/2017        605      250    250
Christy MacColl                 1510 The Civic unit #503                                    4/6/2017        774      390    390
Christy MacColl                 1509 2555 NW Savier                                         4/4/2017        776      154    154
Christy MacColl                 1433 0481 SW Gaines St. #205                             12/19/2016         882      390    390
Christy MacColl                 1365 841 SW Gaines                                         9/19/2016        973      180    180
Christy MacColl                 1235 8806 SE 12th Ave                                       4/6/2016       1139      270    270
Christy MacColl                 1172 2555 NW Savier St. #15                                 2/1/2016       1204      328    328
Christy MacColl                 1139 1717 SW Clifton                                       12/6/2015       1261      350    350
Christy MacColl                 1006 4114 NE 74th                                           6/9/2015       1441      250    250
Christy MacColl                  971 3137 NE Rosa Parks Way                                 5/9/2015       1472      300    300
Christy MacColl:RS1190- NW Payne1009 13483 NW Payne Dr.                                    6/15/2015       1435     1485   1485
Christy MacColl:RS1287-Kara Sowles-
                                1425 3135
                                       3135 NE
                                             NE 86th
                                                  86th Ave                               12/12/2016         889      950    950
Christy MacColl:RS1349-Anne Dolle-2791
                                1351 2791 SW SW Montgomery
                                                  Montgomery Dr                             9/9/2016        983      875    875
Daniel Lincoln:RS1273- Daniel Lincoln-NW
                               12995 8317Cresap
                                             NW Cresap
                                                     Lane Ln.                              6/22/2016       1062     2740    620
Darwin Engwer                   1241 16659 NW Talkingstick Way                             4/14/2016       1131      130    130
Dave Davis                      1111 The Quintett #128                                   10/22/2015        1306      225    225
Denise Townsend Group           2021 4682 NE Azalea Ln                                     10/1/2018        231      230    230
Denise Townsend Group           1756 16890 SW Tallac Way                                 11/21/2017         545      210    210
Denise Townsend Group:RS1413-Denise
                                1511 20857
                                         Townsend-
                                              SW Ravenswood
                                                         Ravenswood St                      4/6/2017        774     1160   1160
Derek Stotz:RS1465-Derek Stotz-2036
                                1694 NW2036Irving
                                             NW Irving St.                                 9/20/2017        607     4960   4960
Donna Davis:RS1446-Donna Davis- 1765
                                   22452245
                                         SWSW ParkPark
                                                     Pl. Place #5D                         12/6/2017        530     4405   2735
Donna Ellison                   1127 12430 SW Fairfield St                                 11/6/2015       1291      450    450
Elene Zedginidze                1691 2173 NE 7th Ave                                       9/14/2017        613    862.5  862.5
Elora Cosper:RS1555 - Elora Cosper
                                2073
                                   36353635
                                          SE SE
                                             Johnson
                                                 Johnson Creek Blvd                        12/6/2018        165     2980   2980
Eric Turner 2:RS1308-17083 Ferwood
                               13012 LO17083 Fernwood Dr                                    7/6/2016       1048     5300   2650
Ethan Frelly                   13003 505 N 10th St. St. Helens, OR 97051                   6/28/2016       1056     1240   1240
Jackie Brown:RS1613-Jackie Brown-28721
                                2031 28721 SWSW Costa
                                                   Costa Circle
                                                            Circle E                     10/10/2018         222      110    110
Jackie Brown:RS1613-Jackie Brown-28721
                                2020 28721 SWSW Costa
                                                   Costa Circle
                                                            Circle E                       10/1/2018        231 11218.5  1218.5
Jaimy Beltran                   1566 14229 SE Taylor Ct.                                    6/8/2017        711      485    485
Jaimy Beltran                   1343 937 NW 3rd, Canby                                      9/2/2016        990      150    150
Jaimy Beltran                   1316 11169 SW Barbur St                                     8/9/2016       1014      160    160
Jaimy Beltran                  13019 11975 SW Normandy Ln                                  7/12/2016       1042      245    245
Jaimy Beltran                  12997 Personal Home                                         6/23/2016       1061      300    300
Jaimy Beltran                   1284 4081 Watson Ave NE, Salem                              6/9/2016       1075      180    180
Jaimy Beltran                   1252 660 SW 171st Ave                                      4/11/2016       1134     1175    360
Jaimy Beltran                   1175 8332 NE Prescot8332 NE Prescot8332 NE Prescot8332 NE Prescott
                                                                                            2/2/2016
                                                                                                   Ave     1203      755    755
Jaimy Beltran                   1112 11251 SW Barber St.                                 10/22/2015        1306      250    250
Jaimy Beltran                   1094 29100 Town Center Loop                                10/9/2015       1319      165    165
Jaimy Beltran                   1076 11730 SW Grenoble St.                                 9/14/2015       1344      210    210
Jaimy Beltran                    361 29261 SW Charlotte Lane 97070                         8/19/2013       2100     1555   1555
Jaimy Beltran:RS1073- Jaimy Beltran-Palermo
                                 789 11630 SW Palermo Street 97070                         8/17/2014       1737      715    715
Jaimy Beltran:RS1160- 718 Apache959Ct. 718 Apache Ct. SE Salem                             4/27/2015       1484      145    145
Jaimy Beltran:RS1178- 28665 SW Costa
                                 994 28665
                                        CircleSW Costa Circle                              5/28/2015       1453      350    350
Jaimy Beltran:RS1226-Nathan Holden-
                                1108 11750
                                       Grenoble
                                              SW Grenoble                                10/19/2015        1309     1620    100
Jaimy Beltran:RS1282- 13710 SW1248
                                 Hiteon13710 SW Hiteon Dr                                  4/25/2016       1120      310    310
Javier Alomia                    782                                                       7/28/2014       1757      250    250
Javier Alomia:RS1157- NE 99th 953 4740 NE 99th Ave                                         4/22/2015       1489      640    640
Jeanne Gillett                  1420 8200 SW Maxine Ln #57                                 12/6/2016        895      175    175
Jennifer Stinson                 777                                                       7/16/2014       1769      225    225




                                 Case 19-31770-pcm11                  Doc 90        Filed 10/21/19
Jenny Lin:RS1320-S. Driftwood Dr1505 14229 SE Taylor Ct.                             3/30/2017    781     8330       3330
John Denali:RS1267- SW Moonshadow
                                1209 6729
                                        Ct. SW Moon Shadow                            3/5/2016   1171     1375       1375
Julie Sanders:RS1386-Julie Sanders-SW
                                1449 28676
                                        Ash Blvd
                                             SW Ash Meadows Blvd #34                 1/17/2017    853     4380       2190
Kaity Tammen:RS1221- Kaity Tammen-3707
                                1126 3707 NE NE134th
                                                134th                                11/4/2015   1293     1770       1770
Katie Bruns:RS1170- Katie Burns- 11630
                                  984 11630
                                         SW Palermo
                                             SW Palermo                              5/19/2015   1462     1277       1277
Kelsey Miller:RS1124- Handrail- NW891Alpenglow
                                       10382 NWWayAlpenglow Way                      1/29/2015   1572     2050       1025
Kim Taylor                        345 11699 SW Normandy Ln.                          7/16/2013   2134      325        325
Laurie Gilmer:RS1561-Tess O'Hearn-
                                1899SE5021
                                        Boise
                                            SE Boise St                               5/7/2018    378      440        440
Marissa Venable                 1559 9223 N Bristol Ave                              5/30/2017    720      473        473
Marissa Venable:RS1406-Marissa1550Venable
                                       92239223
                                            N Bristol
                                                 N Bristol
                                                      Ave                            5/17/2017    733   1400.2        147
Marlene Sheff                   1508 1926 W Burnside Unit 1605                        4/4/2017    776     1955     227.25
Marti Walker                    1484 13485 SW Glen Rd                                 3/6/2017    805      450        150
Mathew Purcell                  1709 17571 SW Cobb Ln                                10/9/2017    588      150        150
Matt Lorenzen:RS1480 - 6920 SW1674205th6920
                                         PL SW 205th Pl                               9/5/2017    622     1060       1060
Mike Larson                       869 5017 SW 207th Place (Genie Shook)             12/22/2014   1610      155        155
Misty Trybom                    1203 11750 SW Grenoble St.                           2/29/2016   1176      350        350
Misty Trybom:RS1253- 11750 SW1236 Grenoble
                                       11907 SW Lausanne St                           4/6/2016   1139      550        100
Natalie Frainey 2:RS1451-Karen Liu-
                                163418920
                                       18920NW
                                             NW Athena
                                                  AthenaStSt                          8/7/2017    651   2332.5     2332.5
Patricia Lau:RS1603-Patricia Lau-SW
                                2110Oak11417
                                          Creek
                                             SWDr.
                                                 Oak Creek Dr.                        2/4/2019    105      680        680
Rick Hendricks:RS1384-Melissa & 1463
                                   Dan19457
                                        Woodside-McCormick
                                             SW McCormick HillH Rd                    2/9/2017    830     3500       1750
Rick Glover:RS1387-Rick Glover-5506
                                1444 N.5506
                                         Depauw
                                            N Depauw
                                                  St. St                             1/14/2017    856    22820       1410
Shreyas Rajasekhara:RS1574-Shreyas
                                2090 Rajasekhara-1244
                                       1244 NE Platt St. NE Platt                     1/3/2019    137    34170       4220
Sidney Snider                   1673 4526 NE 13th Ave                                 9/3/2017    624     1275       1275
Taylor Morrell                  1163 1728 SW Clifton Street                           1/6/2016   1230      661        661
Taylor Morrell                  1154 1728 SW Clifton Street                         12/29/2015   1238      445        445
                                                                                                                 69920.81




                                   Case 19-31770-pcm11                    Doc 90   Filed 10/21/19
Platinum Business Checking
September 30, 2019           ■   Page 1 of 10




                                                                                                           Questions?
PACIFIC CONSTRUCTION GROUP LLC                                                                             Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE #19-31770 (OR)                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

515 NW SALTZMAN RD # 906                                                                                     TTY: 1-800-877-4833
PORTLAND OR 97229-6098                                                                                       En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (115)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed                               A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 small business owners on current and future perceptions of their business
                                                                                                           call the number above if you have questions or if you would
 financial situation. View the latest results at wellsfargoworks.com.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4653
       Beginning balance on 9/1                                       $2,202.86                            PACIFIC CONSTRUCTION GROUP LLC
                                                                                                           DEBTOR IN POSSESSION
       Deposits/Credits                                               77,495.47
                                                                                                           CH11 CASE #19-31770 (OR)
       Withdrawals/Debits                                            - 54,966.07
                                                                                                           Oregon account terms and conditions apply
       Ending balance on 9/30                                       $24,732.26
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 123006800
       Average ledger balance this period                            $24,838.26
                                                                                                           For Wire Transfers use
                                                                                                           Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (115)
      Sheet Seq = 0017156
                                          Case 19-31770-pcm11                         Doc 90          Filed 10/21/19
      Sheet 00001 of 00005
September 30, 2019        ■    Page 2 of 10




Interest summary
     Interest paid this statement                                 $0.71
     Average collected balance                               $23,311.97
     Annual percentage yield earned                              0.04%
     Interest earned this statement period                        $0.71
     Interest paid this year                                      $1.01




Transaction history

                        Check                                                                    Deposits/   Withdrawals/    Ending daily
     Date              Number Description                                                          Credits          Debits       balance
     9/3                      Purchase Return authorized on 08/29 The Home Depot #40               121.42
                              Beaverton OR S619243572871034 Card 4380
     9/3                      Intuit Pymt Soln Deposit 190903 524771992513219 Pacific            1,495.00
                              Construction G
     9/3                      Intuit Pymt Soln Deposit 190901 524771992513219 Pacific            4,483.51
                              Construction G
     9/3                      Recurring Payment authorized on 08/29 Home Builders Asso                              64.00
                              503-684-1880 OR S469241356635731 Card 4372
     9/3                      Purchase authorized on 08/29 The Home Depot #40 Beaverton                             60.31
                              OR S469241518099653 Card 4380
     9/3                      Purchase authorized on 08/29 The Home Depot #40 Portland OR                            8.97
                              S469241633574393 Card 4380
     9/3                      Purchase authorized on 08/29 The Home Depot #40 Portland OR                           25.98
                              S309241737915066 Card 4380
     9/3                      Purchase authorized on 08/29 The Home Depot #40 Portland OR                            6.87
                              S469241856109702 Card 4380
     9/3                      Purchase authorized on 08/30 Metro Central Sw D Portland OR                           25.00
                              S389242549617836 Card 4380
     9/3                      Purchase authorized on 08/30 Sq *Kaady Car Wash Beaverton OR                          10.00
                              S309242561605094 Card 4380
     9/3                      Purchase authorized on 08/30 Fred Meyer Fuel 90 Beaverton OR                          57.50
                              S389242613369534 Card 4380
     9/3                      Purchase authorized on 08/30 Prime Video*MO6to9                                        8.99
                              888-802-3080 WA S389242778579016 Card 4372
     9/3                      Purchase authorized on 08/31 Coffee Rush Cedar Beaverton OR                           45.00
                              S389243570755450 Card 4380
     9/3                      Purchase authorized on 08/31 Prime Video*MO3FI3                                        9.99
                              888-802-3080 WA S389244133359738 Card 4372
     9/3                      Purchase authorized on 09/01 Houzz 714-689-6633 CA                                   400.00
                              S309244401818111 Card 4372
     9/3                      Purchase authorized on 09/01 Swizznet 888-7949948 WA                                 219.96
                              S309244626689109 Card 4372
     9/3                      Purchase authorized on 09/03 The Home Depot 4018 Beaverton                            81.41
                              OR P00309246512423060 Card 4380
     9/3                      Purchase authorized on 09/03 Bales Cedar Mill Portland OR                             22.09
                              P00469246643629958 Card 4372
     9/3                 1140 Check                                                                                548.90
     9/3                    < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                             1.00
                              190901 524771992513219 Pacific Construction G
     9/3                    < Business to Business ACH Debit - Intuit Pymt Soln Acct Fee                            16.00
                              190903 524771992513219 Pacific Construction G
     9/3                    < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                            43.86       6,646.96
                              190903 524771992513219 Pacific Construction G
     9/4                      Edeposit IN Branch/Store 09/04/19 01:42:26 Pm 11084 Sw Barnes      2,060.00
                              Rd Portland OR 4653
     9/4                      Edeposit IN Branch/Store 09/04/19 01:43:14 Pm 11084 Sw Barnes     14,433.50
                              Rd Portland OR 4653
     9/4                      Purchase authorized on 09/03 Ooma,Inc 888-711-6662 CA                                 16.49
                              S589246560506272 Card 4372




                                       Case 19-31770-pcm11                 Doc 90        Filed 10/21/19
September 30, 2019           ■   Page 3 of 10




Transaction history (continued)

                            Check                                                                    Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                          Credits          Debits       balance
     9/4                          Purchase authorized on 09/03 Sq *Kaady Car Wash Beaverton OR                          10.00
                                  S309246840957566 Card 4372
     9/4                     1143 Check                                                                                569.07      22,544.90
     9/5                          Purchase authorized on 09/03 The Home Depot #40 Portland OR                           66.60
                                  S469246594683704 Card 4380
     9/5                          Purchase authorized on 09/03 The Home Depot #40 Portland OR                           11.79
                                  S309246641672777 Card 4380
     9/5                          Purchase authorized on 09/03 The Home Depot #40 Portland OR                           36.87
                                  S469246689053835 Card 4380
     9/5                          Purchase authorized on 09/04 Coffee Rush Cedar Beaverton OR                           45.00
                                  S469247505520390 Card 4380
     9/5                          Purchase authorized on 09/04 City of Portland D Portland OR                            4.00
                                  S389247564783227 Card 4380
     9/5                          Purchase authorized on 09/04 Parr Lumber CO - 0 West Linn OR                         324.33
                                  S309247700752069 Card 4380
     9/5                          Purchase authorized on 09/04 Parr Lumber CO - 1 Hillsboro OR                         110.00
                                  S309247757371963 Card 4380
     9/5                          Purchase authorized on 09/05 Damerow Ford Beaverton OR                                59.95
                                  P00309248620297294 Card 4380
     9/5                          Purchase authorized on 09/05 Vioc 090071 Portland OR                                 118.98
                                  P00000000784532858 Card 4380
     9/5                          Purchase authorized on 09/05 Baxter Auto Parts #05 Beaverton                         152.47
                                  OR P00000000471070284 Card 4380
     9/5                          Zelle to Mackenzie Elizabeth on 09/05 Ref #Rp06Shplld                              2,100.00
     9/5                        < Business to Business ACH Debit - Amtrust NA Payment SEP 04                         1,191.05      18,323.86
                                  30830677 Pacific Construction G
     9/6                          Intuit Pymt Soln Deposit 190906 524771992513219 Pacific           13,830.95
                                  Construction G
     9/6                          Edeposit IN Branch/Store 09/06/19 09:22:36 Am 11084 Sw Barnes      8,825.00
                                  Rd Portland OR 4653
     9/6                          Purchase authorized on 09/04 The Home Depot #40 Beaverton                             71.76
                                  OR S389247528596530 Card 4380
     9/6                          Purchase authorized on 09/04 The Home Depot #40 Tigard OR                             98.64
                                  S589247555133600 Card 4380
     9/6                          Purchase authorized on 09/04 The Home Depot #40 Tigard OR                            167.16
                                  S589247595105616 Card 4372
     9/6                          Purchase authorized on 09/04 The Home Depot #40 Oregon City                           84.00
                                  OR S469247715563996 Card 4380
     9/6                          Purchase authorized on 09/05 Parr Lumber CO - 0 West Linn OR                          92.67
                                  S389248578052372 Card 4380
     9/6                          Purchase authorized on 09/05 Metro Central Sw D Portland OR                           28.00
                                  S469248730934699 Card 4380
     9/6                          Purchase authorized on 09/06 The Home Depot #4001 Portland                            56.93
                                  OR P00589249519611989 Card 4380
     9/6                          Purchase authorized on 09/06 Vioc 090028 Beaverton OR                                186.98
                                  P00000000987641492 Card 4380
     9/6                     1148 Cashed Check                                                                         729.31
     9/6                     1151 Cashed Check                                                                         200.00
     9/6                     1152 Cashed Check                                                                         200.00
     9/6                     1146 Cashed Check                                                                         644.86
     9/6                     1145 Cashed Check                                                                         445.23
     9/6                        < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                            89.04      37,885.23
                                  190906 524771992513219 Pacific Construction G
     9/9                          Purchase Return authorized on 09/05 The Home Depot #40                20.45
                                  Portland OR S619250545032183 Card 4380
     9/9                          Intuit Pymt Soln Deposit 190908 524771992513219 Pacific            3,645.00
                                  Construction G
     9/9                          Purchase authorized on 09/05 The Home Depot #40 Portland OR                          166.42
                                  S469248532322183 Card 4380
     9/9                          Purchase authorized on 09/05 The Home Depot #40 Tigard OR                             90.61
                                  S389248534040942 Card 4380




    Sheet Seq = 0017157
                                         Case 19-31770-pcm11                   Doc 90        Filed 10/21/19
    Sheet 00002 of 00005
September 30, 2019     ■   Page 4 of 10




Transaction history (continued)

                      Check                                                                        Deposits/   Withdrawals/    Ending daily
     Date            Number Description                                                              Credits          Debits       balance
     9/9                    Purchase authorized on 09/05 The Home Depot #40 Tigard OR                                 59.98
                            S389248535489917 Card 4380
     9/9                    Purchase authorized on 09/05 The Home Depot #40 Portland OR                               61.94
                            S389248734508145 Card 4380
     9/9                    Purchase authorized on 09/05 The Home Depot #40 Tigard OR                                 15.46
                            S469248752055789 Card 4380
     9/9                    Purchase authorized on 09/05 The Home Depot #40 Tigard OR                                 12.08
                            S309248781908075 Card 4380
     9/9                    Purchase authorized on 09/06 Chevron 0094033 Portland OR                                  56.41
                            S389249526295091 Card 4372
     9/9                    Purchase authorized on 09/06 Arco#83269Arco Amp Hillsboro                                 91.10
                            OR S589249531216209 Card 4380
     9/9                    Purchase authorized on 09/06 The Home Depot #40 Beaverton                                 49.29
                            OR S589249535037139 Card 4380
     9/9                    Purchase authorized on 09/06 The Home Depot #40 Beaverton                                 52.55
                            OR S469249545902192 Card 4380
     9/9                    Purchase authorized on 09/06 Hillsboro Ace Hard Hillsboro OR                              11.98
                            S589249567420805 Card 4380
     9/9                    Purchase authorized on 09/06 The Home Depot #40 Portland OR                               12.33
                            S589249614352441 Card 4380
     9/9                    Purchase authorized on 09/06 The Home Depot #40 Sherwood                                  61.71
                            OR S469249656034594 Card 4380
     9/9                    Purchase authorized on 09/07 The Home Depot 4018 Beaverton                               116.84
                            OR P00309250570885023 Card 4380
     9/9                    Purchase authorized on 09/07 The Home Depot #4001 Portland                                68.59
                            OR P00309250626978066 Card 4380
     9/9                    Purchase authorized on 09/07 The Home Depot #4001 Portland                                14.51
                            OR P00469250704423974 Card 4380
     9/9                    Purchase authorized on 09/09 The Home Depot #4001 Portland                                69.63
                            OR P00589252583610765 Card 4380
     9/9               1136 Check                                                                                     39.00
     9/9               1149 Check                                                                                    531.66
     9/9                  < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                               106.71
                            190908 524771992513219 Pacific Construction G
     9/9               1150 Check                                                                                    322.50
     9/9               1147 Check                                                                                    593.09
     9/9               1141 Check                                                                                    297.21      38,649.08
     9/10                   Purchase authorized on 09/09 Coffee Rush Cedar Beaverton OR                               45.00
                            S469252507630980 Card 4380
     9/10                   Purchase authorized on 09/09 Bedrosians Bldg Sp Portland OR                               24.00
                            S589252671013271 Card 4380
     9/10              1153 Cashed Check                                                                              48.00
     9/10                 < Business to Business ACH Debit - Paychex Tps Taxes 090919                              2,715.88
                            83540600000951x Pacific Construction G
     9/10              1144 Check                                                                                    712.03      35,104.17
     9/11                   Purchase Return authorized on 09/09 The Home Depot #40                     7.80
                            Portland OR S619254544562684 Card 4380
     9/11                   Purchase authorized on 09/09 The Home Depot #40 Beaverton                                 16.62
                            OR S469252527351598 Card 4380
     9/11                   Purchase authorized on 09/09 The Home Depot #40 Tigard OR                                214.01
                            S389252614551356 Card 4380
     9/11                   Purchase authorized on 09/09 The Home Depot #40 Beaverton                                183.25
                            OR S589252670741286 Card 4380
     9/11                   Purchase authorized on 09/10 Sq *Self Sufficien Beaverton OR                             240.00
                            S469254001244624 Card 4380
     9/11                   Purchase authorized on 09/11 Baxter Auto Parts #05 Beaverton                             131.47
                            OR P00000000474121750 Card 4380
     9/11                 < Business to Business ACH Debit - Paychex Eib Invoice 190911                              119.14
                            x83542100037420 Pacific Construction G
     9/11                 < Business to Business ACH Debit - Paychex Eib Invoice 190911                              119.14
                            x83542100036646 Pacific Construction G




                                    Case 19-31770-pcm11                  Doc 90            Filed 10/21/19
September 30, 2019           ■   Page 5 of 10




Transaction history (continued)

                            Check                                                                    Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                          Credits          Debits       balance
     9/11                       < Business to Business ACH Debit - Merit Constructi Payment                          2,410.22
                                  190911 xx0143B13Vbi9S Benefit Solutions, Inc
     9/11                    1154 Check                                                                              2,880.00      28,798.12
     9/12                         Intuit Pymt Soln Deposit 190912 524771992513219 Pacific            2,342.50
                                  Construction G
     9/12                         Purchase authorized on 09/10 The Home Depot #40 Portland OR                           29.64
                                  S389253529068116 Card 4380
     9/12                         Purchase authorized on 09/10 The Home Depot #40 Portland OR                          110.60
                                  S469253598894819 Card 4380
     9/12                         Purchase authorized on 09/10 The Home Depot #40 Portland OR                           62.56
                                  S589253643347358 Card 4380
     9/12                         Purchase authorized on 09/11 Parr Lumber CO - 0 Portland OR                        1,561.50
                                  S589254741116148 Card 4380
     9/12                         Purchase authorized on 09/11 Metro Central Sw D Portland OR                           55.00
                                  S589254744911291 Card 4380
     9/12                         Purchase authorized on 09/11 76 - United Pacifi Beaverton OR                          36.89
                                  S389254767264068 Card 4380
     9/12                         Purchase authorized on 09/12 The Home Depot #4001 Portland                           196.93
                                  OR P00389255518256110 Card 4380
     9/12                         Zelle to Mackenzie Elizabeth on 09/12 Ref #Rp06Tg9B75                              2,100.00
     9/12                         Purchase authorized on 09/12 The Home Depot #4001 Portland                            94.06
                                  OR P00469255810695064 Card 4380
     9/12                       < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                            68.93      26,824.51
                                  190912 524771992513219 Pacific Construction G
     9/13                         Intuit Pymt Soln Deposit 190913 524771992513219 Pacific            5,333.75
                                  Construction G
     9/13                         Purchase authorized on 09/11 The Home Depot #40 Beaverton                            170.17
                                  OR S589254547544712 Card 4380
     9/13                         Purchase authorized on 09/12 Fred Meyer Fuel 90 Beaverton OR                          64.44
                                  S309255535443280 Card 4380
     9/13                         Purchase authorized on 09/12 National Pride Car Beaverton OR                          12.00
                                  S469255558062482 Card 4380
     9/13                         Purchase authorized on 09/12 Pacific Lumber Rem Beaverton OR                         225.00
                                  S589255738721827 Card 4380
     9/13                         Purchase authorized on 09/12 Metro Central Sw D Portland OR                           39.00
                                  S389255775597136 Card 4380
     9/13                         Purchase authorized on 09/12 Chevron 0094033 Portland OR                              40.04
                                  S309255803498604 Card 4372
     9/13                         Recurring Payment authorized on 09/12 Vistapr*Vistaprint                               3.99
                                  866-8936743 MA S589256053600910 Card 4372
     9/13                         Purchase authorized on 09/13 The Home Depot #4002 Tigard OR                          183.79
                                  P00469256525762868 Card 4380
     9/13                    1156 Cashed Check                                                                         693.25
     9/13                    1159 Cashed Check                                                                         515.43
     9/13                       < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                           154.93
                                  190913 524771992513219 Pacific Construction G
     9/13                    1158 Check                                                                                395.24
     9/13                    1157 Check                                                                                456.60      29,204.38
     9/16                         Intuit Pymt Soln Deposit 190915 524771992513219 Pacific            3,417.26
                                  Construction G
     9/16                         Purchase authorized on 09/12 The Home Depot #40 Beaverton                            260.03
                                  OR S389255658488019 Card 4380
     9/16                         Purchase authorized on 09/13 The Home Depot #40 Beaverton                              3.40
                                  OR S469256522298441 Card 4380
     9/16                         Purchase authorized on 09/13 Sprint Wireless 800-639-6111 KS                         525.00
                                  S589256716953786 Card 4380
     9/16                         Purchase authorized on 09/14 The Home Depot #4001 Portland                            85.23
                                  OR P00589257523182870 Card 4380
     9/16                         Recurring Payment authorized on 09/14 Vistapr*Vistaprint                              30.00
                                  866-8936743 MA S309258057835979 Card 4372
     9/16                         Purchase authorized on 09/15 The Home Depot #4001 Portland                           138.87
                                  OR P00309258853675859 Card 4380




    Sheet Seq = 0017158
                                         Case 19-31770-pcm11                   Doc 90        Filed 10/21/19
    Sheet 00003 of 00005
September 30, 2019     ■   Page 6 of 10




Transaction history (continued)

                      Check                                                                        Deposits/   Withdrawals/    Ending daily
     Date            Number Description                                                              Credits          Debits       balance
     9/16                 < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                99.85
                            190915 524771992513219 Pacific Construction G
     9/16              1162 Check                                                                                    372.39
     9/16              1161 Check                                                                                    470.99      30,635.88
     9/17                   Purchase authorized on 09/16 Parr Lumber CO - 0 Portland OR                              522.00
                            S589259778151780 Card 4380
     9/17              1160 Check                                                                                    440.61      29,673.27
     9/18                   Purchase Return authorized on 09/16 The Home Depot #40                    60.22
                            Portland OR S619261547094642 Card 4380
     9/18                   Purchase authorized on 09/16 The Home Depot #40 Tigard OR                                 11.63
                            S469259523340744 Card 4380
     9/18                   Purchase authorized on 09/16 The Home Depot #40 Portland OR                              147.85
                            S309259524784867 Card 4380
     9/18                   Purchase authorized on 09/16 Bedrosians Ecomm 559-476-5143                               625.14
                            CA S469259844670737 Card 4380
     9/18                   Purchase authorized on 09/17 Columbia 425 Portland OR                                    171.19      28,777.68
                            S309261015515700 Card 4380
     9/19                   Purchase authorized on 09/17 The Home Depot #40 Portland OR                              435.97
                            S589260526112418 Card 4380
     9/19                   Purchase authorized on 09/17 The Home Depot #40 Tigard OR                                 70.89
                            S469260564626683 Card 4380
     9/19                   Purchase authorized on 09/17 The Home Depot #40 Portland OR                               15.33
                            S589260577412340 Card 4380
     9/19                   Purchase authorized on 09/18 Pdx Airport Parkin Portland OR                               24.00
                            S469262131092780 Card 4380
     9/19                   Zelle to Mackenzie Elizabeth on 09/19 Ref #Rp06Vg4Y7R                                  2,100.00
     9/19                 < Business to Business ACH Debit - Amtrust NA Payment SEP 18                               877.47      25,254.02
                            30890652 Pacific Construction G
     9/20                   Purchase authorized on 09/18 The Home Depot #40 Portland OR                              345.84
                            S389261538239115 Card 4380
     9/20                   Purchase authorized on 09/18 The Home Depot #40 Tigard OR                                 12.35
                            S389261649143541 Card 4380
     9/20                   Purchase authorized on 09/19 Tvwd/Cws 503-848-3000 OR                                    284.70
                            S389262540489266 Card 4372
     9/20                   Purchase authorized on 09/19 76 - United Pacifi Beaverton OR                              54.59
                            S389262816083293 Card 4372
     9/20                   Purchase authorized on 09/20 The Home Depot 4018 Beaverton                                62.67
                            OR P00589263536226784 Card 4380
     9/20                   Purchase authorized on 09/20 The Home Depot #4001 Portland                                71.45
                            OR P00589263703120397 Card 4380
     9/20              1168 Cashed Check                                                                             749.27
     9/20                 < Business to Business ACH Debit - Agile Premium FI Payment                              1,045.07
                            xxxxx1218 Pacific Construction G
     9/20              1163 Check                                                                                    589.54
     9/20              1167 Check                                                                                    538.11
     9/20              1164 Check                                                                                    696.09      20,804.34
     9/23                   Intuit Pymt Soln Deposit 190921 524771992513219 Pacific                2,348.75
                            Construction G
     9/23                   Purchase authorized on 09/19 The Home Depot #40 Tigard OR                                 96.22
                            S589262514738855 Card 4380
     9/23                   Purchase authorized on 09/19 Sherwin Williams 7 Portland OR                               47.63
                            S589262520693683 Card 4380
     9/23                   Purchase authorized on 09/20 Fred Meyer Fuel 90 Beaverton OR                              87.76
                            S389263609921970 Card 4380
     9/23                   Purchase authorized on 09/20 Popeyes 10587 Beaverton OR                                   19.98
                            S309263670363215 Card 4380
     9/23                   Purchase authorized on 09/21 7-Eleven Portland OR                                          9.99
                            P00000000437747696 Card 4372
     9/23              1165 Cashed Check                                                                             619.15
     9/23                   Purchase authorized on 09/21 Vioc 090028 Beaverton OR                                     76.49
                            P00000000684894019 Card 4380




                                    Case 19-31770-pcm11                  Doc 90            Filed 10/21/19
September 30, 2019           ■   Page 7 of 10




Transaction history (continued)

                            Check                                                                     Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                           Credits          Debits       balance
     9/23                         Purchase authorized on 09/21 Best Buy 00014910 Hillsboro OR                           151.98
                                  P00000000571857259 Card 4380
     9/23                         Purchase authorized on 09/23 The Home Depot #4001 Portland                            312.44
                                  OR P00309266508028460 Card 4380
     9/23                         Zelle to Mackenzie Elizabeth on 09/23 Ref #Rp06W2Yc6N                                 375.00
                                  Internet/Office Reimbursement
     9/23                       < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                             68.36
                                  190922 524771992513219 Pacific Construction G
     9/23                    1166 Check                                                                                 456.91      20,831.18
     9/24                         Edeposit IN Branch/Store 09/24/19 12:55:09 Pm 11084 Sw Barnes         685.00
                                  Rd Portland OR 4653
     9/24                         Purchase authorized on 09/23 Parr Lumber CO - 1 Hillsboro OR                        1,218.35
                                  S309266652427996 Card 4380
     9/24                         Purchase authorized on 09/24 The Home Depot #4001 Portland                            249.43      20,048.40
                                  OR P00469267516983427 Card 4380
     9/25                         Intuit Pymt Soln Deposit 190925 524771992513219 Pacific             7,652.24
                                  Construction G
     9/25                         Purchase authorized on 09/23 The Home Depot #40 Beaverton                              24.97
                                  OR S589266519962521 Card 4380
     9/25                         Purchase authorized on 09/23 The Home Depot #40 Portland OR                           190.73
                                  S589266540219795 Card 4380
     9/25                         Purchase authorized on 09/23 McMenamins Oak Hil Portland OR                            62.00
                                  S469266740084115 Card 4380
     9/25                         Purchase authorized on 09/24 Sq *Self Sufficien Beaverton OR                          240.00
                                  S469267649853985 Card 4380
     9/25                         Purchase authorized on 09/24 Kiss Car Wash at T Wilsonville OR                         10.00
                                  S309267715013924 Card 4380
     9/25                         Purchase authorized on 09/24 Amzn Mktp US*CT8J2                                        41.99
                                  Amzn.Com/Bill WA S389267830309972 Card 4380
     9/25                         Purchase authorized on 09/24 Amazon.Com*Pw15V4N                                        45.99
                                  Amzn.Com/Bill WA S589267830357623 Card 4380
     9/25                       < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                            158.15
                                  190925 524771992513219 Pacific Construction G
     9/25                    1172 Check                                                                                 372.39      26,554.42
     9/26                         Intuit Pymt Soln Deposit 190926 524771992513219 Pacific               519.40
                                  Construction G
     9/26                         Purchase authorized on 09/24 The Home Depot #40 Tigard OR                              52.62
                                  S469267528205805 Card 4380
     9/26                         Purchase authorized on 09/24 Amzn Mktp US*9M4Mx                                       424.19
                                  Amzn.Com/Bill WA S389267831155537 Card 4380
     9/26                         Purchase authorized on 09/25 Coffee Rush Cedar Beaverton OR                            42.00
                                  S589268546593233 Card 4372
     9/26                         Purchase authorized on 09/25 Parr Lumber CO - 1 Hillsboro OR                           23.20
                                  S389268789182156 Card 4380
     9/26                         Purchase authorized on 09/26 The Home Depot #4002 Tigard OR                           125.37
                                  P00309269671320050 Card 4380
     9/26                       < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                             15.31      26,391.13
                                  190926 524771992513219 Pacific Construction G
     9/27                         Intuit Pymt Soln Deposit 190927 524771992513219 Pacific             1,259.00
                                  Construction G
     9/27                         Purchase authorized on 09/25 The Home Depot #40 Portland OR                           112.23
                                  S389268523328135 Card 4380
     9/27                         Purchase authorized on 09/25 The Home Depot #40 Portland OR                           143.93
                                  S309268539088434 Card 4380
     9/27                         Purchase authorized on 09/25 The Home Depot #40 Beaverton                             122.28
                                  OR S469268661825180 Card 4380
     9/27                         Purchase authorized on 09/26 76 - United Pacifi Beaverton OR                           92.41
                                  S469269507148613 Card 4380
     9/27                         Purchase authorized on 09/26 Ferguson Ent# 3016 844-872-3857                          349.30
                                  OR S589269602686097 Card 4380
     9/27                         Purchase authorized on 09/26 Quality Granite An Beaverton OR                          220.00
                                  S589269719537516 Card 4380




    Sheet Seq = 0017159
                                          Case 19-31770-pcm11                   Doc 90        Filed 10/21/19
    Sheet 00004 of 00005
September 30, 2019       ■   Page 8 of 10




Transaction history (continued)

                       Check                                                                                    Deposits/        Withdrawals/          Ending daily
     Date             Number Description                                                                          Credits               Debits             balance
     9/27                    Purchase authorized on 09/27 The Home Depot #4001 Portland                                                306.84
                             OR P00309270525524573 Card 4380
     9/27                    Purchase authorized on 09/27 The Home Depot 4018 Beaverton                                                  88.09
                             OR P00389270640253228 Card 4372
     9/27                    Purchase authorized on 09/27 The Home Depot #4001 Portland                                                  67.10
                             OR P00469270678577926 Card 4380
     9/27                    Zelle to Mackenzie Elizabeth on 09/27 Ref #Rp06Wmnw2R                                                    2,400.00
     9/27                  < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                                  36.76
                             190927 524771992513219 Pacific Construction G
     9/27               1171 Check                                                                                                      711.25
     9/27               1169 Check                                                                                                      589.54           22,410.40
     9/30                    Purchase Return authorized on 09/27 The Home Depot 400                                 91.51
                             Portland OR S629272543475182 Card 4380
     9/30                    Intuit Pymt Soln Deposit 190928 524771992513219 Pacific                            4,862.50
                             Construction G
     9/30                    Purchase authorized on 09/26 The Home Depot #40 Portland OR                                                 88.31
                             S589269506378688 Card 4380
     9/30                    Purchase authorized on 09/26 The Home Depot #40 Portland OR                                                 90.60
                             S469269515440353 Card 4380
     9/30                    Purchase authorized on 09/26 The Home Depot #40 Beaverton                                                   36.24
                             OR S309269524461096 Card 4380
     9/30                    Purchase authorized on 09/26 The Home Depot #40 Beaverton                                                  129.97
                             OR S589269537949732 Card 4380
     9/30                    Purchase authorized on 09/27 The Home Depot #40 Portland OR                                                 40.50
                             S309270519178152 Card 4380
     9/30                    Purchase authorized on 09/27 Laughing Planet CA Portland OR                                                 24.50
                             S389270674767435 Card 4372
     9/30                    Purchase authorized on 09/27 Metro Central Sw D Portland OR                                                 28.00
                             S589270715966687 Card 4380
     9/30                    Purchase authorized on 09/27 Shell Oil 57443150 Tigard OR                                                   55.40
                             S469271021804903 Card 4372
     9/30               1174 Deposited OR Cashed Check                                                                                  515.43
     9/30                    Purchase authorized on 09/28 76 - United Pacifi Beaverton OR                                                37.62
                             S309271715627173 Card 4380
     9/30                    Purchase authorized on 09/28 O'Reilly Auto Parts 2513 Beaverton                                              8.28
                             OR P00389271721861435 Card 4380
     9/30                    Purchase authorized on 09/29 Coffee Rush Cedar Beaverton OR                                                 45.00
                             S309272611838807 Card 4380
     9/30                    Recurring Payment authorized on 09/29 Vistapr*Vistaprint                                                     8.98
                             866-8936743 MA S389273052558526 Card 4372
     9/30                    Purchase authorized on 09/30 The Home Depot #4002 Tigard OR                                                193.99
                             P00469273524823190 Card 4380
     9/30                    Purchase authorized on 09/30 The Home Depot #4001 Portland                                                  27.64
                             OR P00389273679852420 Card 4380
     9/30               1178 Cashed Check                                                                                               538.11
     9/30                  < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                                 141.52
                             190928 524771992513219 Pacific Construction G
     9/30               1173 Check                                                                                                      582.77
     9/30                    Interest Payment                                                                        0.71
     9/30                    Monthly Service Fee                                                                                         40.00           24,732.26
     Ending balance on 9/30                                                                                                                             24,732.26
     Totals                                                                                                  $77,495.47            $54,966.07

     The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
     transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
     < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
        apply to consumer accounts.




                                       Case 19-31770-pcm11                       Doc 90           Filed 10/21/19
September 30, 2019           ■     Page 9 of 10




Summary of checks written            (checks listed are also displayed in the preceding Transaction history)

       Number               Date                Amount         Number           Date                Amount          Number           Date                  Amount
       1136                 9/9                    39.00       1152             9/6                  200.00         1164             9/20                      696.09
       1140 *               9/3                   548.90       1153             9/10                   48.00        1165             9/23                      619.15
       1141                 9/9                   297.21       1154             9/11                2,880.00        1166             9/23                      456.91
       1143 *               9/4                   569.07       1156 *           9/13                 693.25         1167             9/20                      538.11
       1144                 9/10                  712.03       1157             9/13                 456.60         1168             9/20                      749.27
       1145                 9/6                   445.23       1158             9/13                 395.24         1169             9/27                      589.54
       1146                 9/6                   644.86       1159             9/13                 515.43         1171 *           9/27                      711.25
       1147                 9/9                   593.09       1160             9/17                 440.61         1172             9/25                      372.39
       1148                 9/6                   729.31       1161             9/16                 470.99         1173             9/30                      582.77
       1149                 9/9                   531.66       1162             9/16                 372.39         1174             9/30                      515.43
       1150                 9/9                   322.50       1163             9/20                 589.54         1178 *           9/30                      538.11
       1151                 9/6                   200.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 09/01/2019 - 09/30/2019                                                 Standard monthly service fee $40.00               You paid $40.00

       How to avoid the monthly service fee                                                                Minimum required                  This fee period


                                                                                                                                                               3
       Have any ONE of the following account requirements


                                                                                                                                                               3
         · Average ledger balance                                                                                  $25,000.00                    $24,838.00
         · Combined balances in linked accounts, which may include                                                 $40,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 10 of the Business Account Fee
             and Information Schedule at www.wellsfargo.com/biz/fee-information
       WK/WK




Account transaction fees summary
                                                                                           Units         Excess       Service charge per               Total service
       Service charge description                                  Units used          included           units          excess units ($)                charge ($)
       Cash Deposited ($)                                                   0            20,000               0                  0.0030                        0.00
       Transactions                                                        76               500               0                     0.50                       0.00
       Total service charges                                                                                                                                   $0.00




     Sheet Seq = 0017160
                                           Case 19-31770-pcm11                        Doc 90       Filed 10/21/19
     Sheet 00005 of 00005
September 30, 2019                      ■   Page 10 of 10




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts              You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                 and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the         information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft          an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                     Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                      Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




                                                            Case 19-31770-pcm11       Doc 90        Filed 10/21/19
Date   PO       Name                                Address                          Owing                 Total Project        %         Job Costing            Note
       RS1554   Richard Kam                         11979 SW Viewcrest Ct                     $52,435.12            $92,932.68        50%         $48,912.13
       RS1587   Amy Hadsell                         1821 SW Primrose St.                      $41,953.00            $81,823.00         5%           $1,221.08    Design/Permitting
       RS1610   Akiko Saito                         9670 SW Pinehurst                          $4,212.50            $11,692.45        60%           $3,465.53    ??
       RS1616   George Leyva                        2221 N Schofield                         $108,177.00           $138,177.00        10%              $43.91    Design/Permitting
       RS1621   Avis Tucker                         3433 Mcnary Parkway #101                   $2,915.90            $36,545.80        95%         $27,512.86
       RS1624   Jose Rodriguez and Meredith Allen   SW 42nd                                  $110,997.48           $179,163.80         2%               $0.00    Design/Permitting
       RS1629   Barbara and Richard Wegner          436 NW Marlborough Ave                    $29,012.79            $65,932.90        50%         $20,947.60     30k in Change Orders Anticipate
       RS1631   Richard Klein                       919 NE 67th Ave                                $0.00              $9,395.00       98%           $6,040.50
       RS1639   Jill Gelow                          5125 NE 34th                              $36,659.96            $50,647.67     40.00%         $16,664.98     Change orders anticipated
       RS1640   Willow Randolph                     7127 SE 35th Ave                           $5,956.75            $13,387.63     80.00%            $5,184.02
       RS1642   Ken Cutright                        32531 SW Riviera Ln                       $13,265.88            $26,531.88     50.00%            $7,178.50
       RS1651   Roger & Amanda Ackerson             17570 NW Park View Blvd                    $3,275.00              $3,275.00    10.00%                $0.00
       RS1652   Amy Newcomb                         3522 SW Iowa St.                               $0.00            $14,955.00    100.00%            $4,812.17
       RS1654   Katie Newcomb                       7715 SW 91st Ave                           $6,821.25              $9,095.00    70.00%            $4,068.29
       RS1655   Melinda Carr                        18386 SW Annamae Lane                          $0.00              $3,050.00   100.00%            $1,415.95
       RS1656   Denise Wong                         0841 SW Gaines St. #1020                       $0.00              $6,140.00    98.00%            $4,039.72
       RS1657   Scott Heaston                       1670 NW 119th Ave                          $3,911.25              $5,215.00    40.00%            $3,621.64
       RS1661   Jaimy Beltran                       SE Pelton                                      $0.00              $2,060.00    10.00%               $99.31
       RS1662   Javier Alomia                       14450 SW Walton St                             $0.00              $8,825.00    70.00%            $3,264.98
       RS1663   Jaimy Beltran                       1241 Independence                              $0.00              $2,390.00      100%             $857.33
       RS1664   Camilla Kimball                     4829 NE 19th Ave                           $2,638.00              $4,297.40       65%            $1,517.47
       RS1665   Megan & Charles Boyko               33110 Pepper Lane                         $42,795.47            $59,606.90        30%            $7,619.09
       RS1666   Naveen Balasingam                   4145 SW 94th Ave                           $4,192.28              $5,847.28        5%             $117.13
       RS1667   Julie Brock                         2555 NW Savier St #11                          $0.00              $8,967.02       98%            $4,126.67
       RS1668   Josephine Navarro                   2522 SE 118th Ave                         $34,608.75            $41,201.50         2%             $129.27
       RS1670   Brad Hansen                         1177 SW Hoffman St                        $16,347.48            $46,182.98        20%            $3,975.26
       RS1675   Jaimy Beltran                       7078 Cedar Pointe Dr.                      $2,595.00              $2,595.00        5%             $193.99
       RS1676   Amy Moore                           61115 Robinette Rd.                        $7,365.50            $12,003.00         2%               $80.64
       RS1678   Amanda Clarke                       31849 Pittsburg Rd.                       $39,175.00            $48,395.00        15%            $2,611.54
       RS1679   Michael Sjaastad                    17978 Hillside Dr.                             $0.00              $4,792.50       80%            $1,125.99
       RS1680   Ali Hasenkamp                       405 S. 14th                                    $0.00              $4,340.00       10%             $725.25
       RS1681   Javier Alomia                       6918 SE 92nd Ave                               $0.00              $9,190.00      100%            $8,440.00



                                                    Totals:                                  $569,311.36        $1,008,653.39




                                                                       Case 19-31770-pcm11           Doc 90                Filed 10/21/19
6:13 PM                            Pacific Construction Group LLC
10/15/19                            Statement of Cash Flows
                                               September 2019

                                                                                      Sep 19
                OPERATING ACTIVITIES
                  Net Income                                                           57,674.27
                  Adjustments to reconcile Net Income
                  to net cash provided by operations:
                     11000 · Accounts Receivable                                      -20,594.77
                     20000 · Accounts Payable                                          -3,601.27
                     28000 · Interest Payable                                               0.71

                Net cash provided by Operating Activities                              33,478.94

                FINANCING ACTIVITIES
                   30300 · Member Payments:Payments- CM                                -8,700.00

                Net cash provided by Financing Activities                              -8,700.00

             Net cash increase for period                                              24,778.94

             Cash at beginning of period                                               12,467.23

           Cash at end of period                                                       37,246.17




                                                                                                   Page 1


                        Case 19-31770-pcm11                 Doc 90   Filed 10/21/19
6:11 PM                          Pacific Construction Group LLC
10/15/19                                     Profit & Loss
Cash Basis                                     September 2019

                                                                                Sep 19
             Ordinary Income/Expense
                  Income
                     42600 · Construction Income
                        42660 · Customer Discount                               -1,402.50
                        42600 · Construction Income - Other                     78,345.86

                     Total 42600 · Construction Income                                  76,943.36

                  Total Income                                                          76,943.36

                  Cost of Goods Sold
                    Parking Fees                                                            28.00
                    50400 · Construction Materials Costs                                15,562.44
                    50900 · Dump Fees                                                     -250.00
                    51100 · Fuel
                       51101-F150 Fuel                                               335.71
                       51100 · Fuel - Other                                          280.95

                     Total 51100 · Fuel                                                       616.66

                     53600 · Subcontractors Expense                                         95.00
                     53800 · Tools and Small Equipment                                     230.11
                     54100 · Worker's Compensation Insurance                             2,068.52
                     54200 · Health Insurance
                       54216 · MCA - Employee                                    1,364.44
                       54217 · MCA - Chris                                         362.38
                       54218 · MCA - Elizabeth                                     362.38
                       54200 · Health Insurance - Other                            480.00

                     Total 54200 · Health Insurance                                      2,569.20

                     54500 · Dental Insurance
                       54516 · MCA Dental - Employee                                 212.40
                       54517 · MCA Dental - Chris                                     42.48
                       54518 · MCA Dental - Elizabeth                                 42.48

                     Total 54500 · Dental Insurance                                           297.36

                     54600 · Vision Insurance
                       54605 · MCA Vision - Employee                                  16.90
                       54610 · MCA Vision - Chris                                      3.38
                       54615 · MCA Vision - Elizabeth                                  3.38

                     Total 54600 · Vision Insurance                                            23.66

                     57000 · Field Labor                                                15,691.98

                  Total COGS                                                            36,932.93

               Gross Profit                                                             40,010.43

                                                                                                       Page 1


                       Case 19-31770-pcm11                 Doc 90   Filed 10/21/19
6:11 PM                              Pacific Construction Group LLC
10/15/19                                        Profit & Loss
Cash Basis                                      September 2019

                                                                                 Sep 19
                    Expense
                      Advertising                                                              400.00
                      Employee Uniforms                                                        171.19
                      Merchant deposit fees                                                     65.26
                      60100 · Auto and Truck Expenses
                        60101 F150-Auto Expense                                       726.34
                        60100 · Auto and Truck Expenses - Other                        50.28

                      Total 60100 · Auto and Truck Expenses                                    776.62

                      60400 · Bank Service Charges
                        60401 · Credit Card Fees                                      999.42
                        60400 · Bank Service Charges - Other                           40.00

                      Total 60400 · Bank Service Charges                                  1,039.42

                      63300 · Insurance Expense                                           1,045.07
                      64300 · Meals and Entertainment                                       138.56
                      64310 · Gift Certificates                                             222.00
                      64900 · Office Supplies                                               170.96
                      66700 · Professional Fees
                        66780 · Outside Services                                      219.96
                        66790 · Association Dues                                       64.00
                        66700 · Professional Fees - Other                             975.00

                      Total 66700 · Professional Fees                                     1,258.96

                      68600 · Utilities
                        Mobile Telephone                                              525.00
                        68100 · Telephone Expense                                      16.49
                        68601 · Internet Charges                                       42.97
                        68600 · Utilities - Other                                     659.70

                      Total 68600 · Utilities                                             1,244.16

                    Total Expense                                                         6,532.20

               Net Ordinary Income                                                       33,478.23

             Net Income                                                                  33,478.23




                                                                                                        Page 2


                          Case 19-31770-pcm11               Doc 90   Filed 10/21/19
6:12 PM                              Pacific Construction Group LLC
10/15/19                                         Deposit Detail
                                                  September 2019

                   Type    Num          Date              Name                   Account           Amount


           Deposit                  09/01/2019                             WF Checking Accnt           4,483.51

           Payment        RECO...   09/01/2019    Julie Brock:RS1667 ...   12000 · Undeposite...      -4,483.51

           TOTAL                                                                                      -4,483.51


           Deposit                  09/02/2019                             WF Checking Accnt           1,495.00

           Payment        RECO...   09/01/2019    John Olinger:RS166...    12000 · Undeposite...        -360.00
           Payment        RECO...   09/01/2019    Michael Sjaastad         12000 · Undeposite...      -1,135.00

           TOTAL                                                                                      -1,495.00


           Deposit                  09/04/2019                             WF Checking Accnt          14,433.50

           Payment                  09/04/2019    Brad Hansen (2):RS...    12000 · Undeposite...     -14,433.50

           TOTAL                                                                                     -14,433.50


           Deposit                  09/04/2019                             WF Checking Accnt           2,060.00

           Payment        37086     09/04/2019    Jaimy Beltran:RS16...    12000 · Undeposite...      -2,060.00

           TOTAL                                                                                      -2,060.00


           Deposit                  09/05/2019                             WF Checking Accnt           3,010.00

           Payment        RECO...   09/04/2019    Claire Groth             12000 · Undeposite...      -1,732.50
           Payment        RECO...   09/04/2019    Jane Tesdal              12000 · Undeposite...        -450.00
           Payment        RECO...   09/04/2019    Naveen Balasingam        12000 · Undeposite...        -827.50

           TOTAL                                                                                      -3,010.00


           Deposit                  09/05/2019                             WF Checking Accnt          10,820.95

           Payment        RECON     09/04/2019    Megan & Charles Bo...    12000 · Undeposite...     -10,820.95

           TOTAL                                                                                     -10,820.95




                                                                                                                  Page 1


                           Case 19-31770-pcm11              Doc 90         Filed 10/21/19
6:12 PM                               Pacific Construction Group LLC
10/15/19                                          Deposit Detail
                                                   September 2019

                   Type    Num           Date             Name                    Account           Amount


           Deposit                   09/06/2019                            WF Checking Accnt            8,825.00

           Payment        57501...   09/06/2019    Javier Alomia:RS16...   12000 · Undeposite...       -8,825.00

           TOTAL                                                                                       -8,825.00


           Deposit                   09/06/2019                            WF Checking Accnt             225.00

           Payment        2358       09/06/2019    Mike Helms              12000 · Undeposite...         -225.00

           TOTAL                                                                                         -225.00


           Deposit                   09/07/2019                            WF Checking Accnt            3,645.00

           Payment        RECO...    09/06/2019    Paige Leith             12000 · Undeposite...         -672.50
           Payment        RECO...    09/06/2019    Michael Sjaastad        12000 · Undeposite...       -1,135.00
           Payment        RECO...    09/06/2019    Michael Sjaastad        12000 · Undeposite...         -972.50
           Payment        RECO...    09/06/2019    Richard & Sonya W...    12000 · Undeposite...         -865.00

           TOTAL                                                                                       -3,645.00


           Deposit                   09/09/2019    Home Depot              WF Checking Accnt                  7.80

                                                                           50400 · Constructio...            -7.80

           TOTAL                                                                                             -7.80


           Deposit                   09/09/2019    Home Depot              WF Checking Accnt                 20.45

                                                                           50400 · Constructio...         -20.45

           TOTAL                                                                                          -20.45


           Deposit                   09/11/2019                            WF Checking Accnt            2,342.50

           Payment        RECO...    09/09/2019    Paige Leith             12000 · Undeposite...         -672.50
           Payment        RECO...    09/10/2019    Mike Helms              12000 · Undeposite...         -120.00
           Payment        RECO...    09/10/2019    Michael Sjaastad        12000 · Undeposite...       -1,400.00
           Payment        RECO...    09/10/2019    Michael Sjaastad        12000 · Undeposite...         -150.00

           TOTAL                                                                                       -2,342.50




                                                                                                                     Page 2


                           Case 19-31770-pcm11               Doc 90        Filed 10/21/19
6:12 PM                              Pacific Construction Group LLC
10/15/19                                         Deposit Detail
                                                  September 2019

                   Type    Num          Date              Name                    Account           Amount


           Deposit                  09/12/2019                             WF Checking Accnt            5,333.75

           Payment        RECO...   09/11/2019    Josephine Navarro:...    12000 · Undeposite...       -5,333.75

           TOTAL                                                                                       -5,333.75


           Deposit                  09/14/2019                             WF Checking Accnt            3,417.26

           Payment        RECO...   09/13/2019    Rich Klein:RS1625-...    12000 · Undeposite...         -488.51
           Payment        RECO...   09/13/2019    Rich Klein:RS1625-...    12000 · Undeposite...       -2,348.75
           Payment        RECO...   09/13/2019    Megan & Charles Bo...    12000 · Undeposite...         -580.00

           TOTAL                                                                                       -3,417.26


           Deposit                  09/16/2019    Home Depot               WF Checking Accnt                 60.22

                                                  Megan & Charles Bo...    50400 · Constructio...         -60.22

           TOTAL                                                                                          -60.22


           Deposit                  09/17/2019                             WF Checking Accnt             210.00

           Payment        2461      09/17/2019    Andrew Finkle:RS16...    12000 · Undeposite...         -210.00

           TOTAL                                                                                         -210.00


           Deposit                  09/20/2019                             WF Checking Accnt            2,348.75

           Payment        RECO...   09/18/2019    Rich Klein:RS1625-...    12000 · Undeposite...       -2,348.75

           TOTAL                                                                                       -2,348.75


           Deposit                  09/24/2019                             WF Checking Accnt            2,241.76

           Payment        RECO...   09/23/2019    Julie Brock:RS1667 ...   12000 · Undeposite...       -2,241.76

           TOTAL                                                                                       -2,241.76


           Deposit                  09/24/2019                             WF Checking Accnt            5,410.48

           Payment        RECO...   09/23/2019    Megan & Charles Bo...    12000 · Undeposite...       -5,410.48

           TOTAL                                                                                       -5,410.48

                                                                                                                     Page 3


                           Case 19-31770-pcm11              Doc 90         Filed 10/21/19
6:12 PM                              Pacific Construction Group LLC
10/15/19                                         Deposit Detail
                                                  September 2019

                   Type    Num          Date              Name                    Account            Amount


           Deposit                  09/25/2019                             WF Checking Accnt              519.40

           Payment        RECO...   09/24/2019    Camilla Kimball:RS1...   12000 · Undeposite...          -519.40

           TOTAL                                                                                          -519.40


           Deposit                  09/25/2019    Waste Connection...      WF Checking Accnt              250.00

                                                                           50900 · Dump Fees              -250.00

           TOTAL                                                                                          -250.00


           Deposit                  09/26/2019                             WF Checking Accnt             1,259.00

           Payment        RECO...   09/24/2019    Josephine Navarro:...    12000 · Undeposite...        -1,259.00

           TOTAL                                                                                        -1,259.00


           Deposit                  09/27/2019                             WF Checking Accnt             4,862.50

           Payment                  09/26/2019    Bo Han:RS1677-Bo ...     12000 · Undeposite...          -225.00
           Payment        RECO...   09/26/2019    Amy Moore:RS1676...      12000 · Undeposite...        -4,637.50

           TOTAL                                                                                        -4,862.50


           Deposit                  09/30/2019    Home Depot               WF Checking Accnt                  91.51

                                                                           50400 · Constructio...          -91.51

           TOTAL                                                                                           -91.51


           Deposit                  09/30/2019                             WF Checking Accnt                   0.71

                                                                           28000 · Interest Pay...            -0.71

           TOTAL                                                                                              -0.71




                                                                                                                      Page 4


                           Case 19-31770-pcm11              Doc 90         Filed 10/21/19
9:44 AM                           Pacific Construction Group LLC
10/15/19                            Reconciliation Summary
                             WF Checking Accnt, Period Ending 09/30/2019

                                                                     Sep 30, 19
           Beginning Balance                                                        2,202.86
                Cleared Transactions
                   Checks and Payments - 202 items              -54,966.07
                   Deposits and Credits - 28 items               77,495.47

                Total Cleared Transactions                             22,529.40

           Cleared Balance                                                         24,732.26

                Uncleared Transactions
                  Checks and Payments - 11 items                 -6,300.88
                  Deposits and Credits - 3 items                      0.00

                Total Uncleared Transactions                           -6,300.88

           Register Balance as of 09/30/2019                                       18,431.38

                New Transactions
                  Checks and Payments - 24 items                 -6,481.88
                  Deposits and Credits - 7 items                 45,145.94

                Total New Transactions                                 38,664.06

           Ending Balance                                                          57,095.44




                                                                                               Page 1


                        Case 19-31770-pcm11          Doc 90   Filed 10/21/19
